Exhibit 10.2

PERSONAL PROPERTY LEASE AGREEMENT

DATED AS OF MAY 26, 2006

BY AND BETWEEN

CNL PERSONAL PROPERTY TRS ULC

AS LESSOR

AND

CYPRESS BOWL RECREATIONS LIMITED PARTNERSHIP

AS LESSEE



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                 Page 1.    DEFINITIONS    2    1.1.      Definitions    2   
1.2.      Affiliates    21 2.    LEASE AND TERM    21    2.1.      Lease of
Personal Property    21    2.2.      Authority and Obligation of Lessee Under
VANOC Agreements.    22    2.3.      Term    22 3.    RENT.    22    3.1.     
Rent    22    3.2.      Confirmation of Percentage Rent    24    3.3.     
Additional Charges    25    3.4.      Payment of Impositions.    26    3.5.     
Late Payment of Rent, Etc    29    3.6.      Triple Net Lease    29    3.7.     
Sales Tax    32    3.8.      Withholding Tax.    34    3.9.      Deposit of
Prepaid Minimum Rent.    34 4.    PERSONAL PROPERTY TITLE    35 5.    USE OF THE
PERSONAL PROPERTY.    36    5.1.      Permitted Use.    36    5.2.     
Compliance with Legal/Insurance Requirements, Etc    37    5.3.     
Environmental Matters.    38    5.4.      Negative Covenants    39    5.5.     
Nature Of Relationship    40    5.6.      Application of Cypress Permit and
VANOC Agreement    40    5.7.      Equipment Leases    42    5.8.     
Limitations on Lessee’s Exercise of Authority.    42 6.    REPAIRS, MAINTENANCE
AND REPLACEMENTS    43    6.1.      Inspection and Acceptance.    43    6.2.
     Repairs and Maintenance Costs.    43    6.3.      Capital Renewals Reserve.
   45    6.4.      Withdrawal By Lessor From Capital Renewals Reserve Account   
47    6.5.      Capital Expenditures Exceeding Capital Renewals Reserve    48   
6.6.      Ownership of Replacements    48    6.7.      Lessee’s Personal
Property    48    6.8.      Yield Up    49    6.9.      Management Matters    50

 

- i -



--------------------------------------------------------------------------------

7.    IMPROVEMENTS, ETC.    51    7.1.      No Liens    51    7.2.      Salvage
   51 8.    LIENS    51 9.    PERMITTED CONTESTS    52    9.1.      Right to
Contest    52 10.    RISK OF LOSS AND INSURANCE    53    10.1.      Insurance   
53    10.2.      General Insurance Provisions    54    10.3.      Costs and
Expenses.    57    10.4.      Waiver of Subrogation    57    10.5.     
Indemnification of Lessor    57    10.6.      Lessor Advance    58 11.   
DAMAGE, REPAIR AND EXPROPRIATION    59    11.1.      Damage or Loss    59   
11.2.      Reinstatement    60    11.3.      Expropriation.    61    11.4.     
Secured Loan Documents    62 12.    SECURITY.    62    12.1.      Security.   
62    12.2.      Subordination and Attornment    62    12.3.      Compliance
with Cypress Permit    65    12.4.      Liens; Credit    65    12.5.     
Amendments Requested by Secured Party    66    12.6.      Blocked Account
Arrangements    66    12.7.      Direction re: Payment of Secured Loan and other
Financial Indebtedness    66 13.    DEFAULTS AND REMEDIES    66    13.1.     
Events of Default    66    13.2.      Remedies    70    13.3.      Lessee
Remains Liable.    71    13.4.      Lessee’s Continuing Operation    72    13.5.
     Application of Funds    72    13.6.      Lessor’s Right to Cure Lessee’s
Default    73 14.    FAILURE TO TURN OVER    73 15.    TRANSFERS BY LESSOR OR
SECURED PARTY    74 16.    SUBLETTING AND ASSIGNMENT    75    16.1.     
Restriction on Mortgaging, Subletting and Assignment.    75 17.    LESSEE
CERTIFICATES AND FINANCIAL STATEMENTS    79

 

- ii -



--------------------------------------------------------------------------------

   17.1.      Lessee Certificates    79    17.2.      Accounting, Distributions
and Annual Reconciliation.    79    17.3.      Books and Records    80    17.4.
     Annual Business Plan    81    17.5.      Update Meetings    81    17.6.
     Approvals.    81    17.7.      Sarbanes-Oxley    82 18.    LESSOR’S RIGHT
TO INSPECT    82 19.    LESSEE’S BUYBACK OPTION    83 20.    MISCELLANEOUS.   
83    20.1.      Limitation on Payment of Rent    83    20.2.      No Waiver   
83    20.3.      Remedies Cumulative    84    20.4.      Severability    84   
20.5.      Acceptance of Surrender    85    20.6.      No Merger of Title.    85
   20.7.      Quiet Enjoyment    85    20.8.      Dispute Resolution    86   
20.9.      No Recordation    87    20.10.      Notices.    87    20.11.     
Construction    89    20.12.      Limited Recourse    90    20.13.     
Counterparts; Headings    90    20.14.      Entire Agreement    91    20.15.
     Applicable Law, Etc    91    20.16.      Right to Make Agreement    92   
20.17.      Indemnity of Lessee’s Performance    92    20.18.      Time    92   
20.19.      Exculpation of Trustee    92

 

- iii -



--------------------------------------------------------------------------------

PERSONAL PROPERTY LEASE AGREEMENT

(WITH BUY BACK OPTION)

THIS PERSONAL PROPERTY LEASE AGREEMENT (the “Lease”) is entered into as of this
18th day of May 2006, by and between CNL PERSONAL PROPERTY TRS ULC, a Nova
Scotia unlimited liability company, (the “Lessor”), and CYPRESS BOWL RECREATIONS
LIMITED PARTNERSHIP, a British Columbia limited partnership (the “Lessee”).

RECITALS:

A. Lessee and R&H US Canadian Cypress Limited in its capacity as trustee of the
Cypress Jersey Trust, an affiliate of Lessor and a trust settled under the laws
of the Isle of Jersey (the “Trust”) are parties to a Sub-Permit and Lease
Agreement (the “Sub-Permit”) of even date herewith, pursuant to which the Trust
granted to Lessee a sub-permit of the Trust’s right under the Cypress Permit (as
defined herein) including the right to use and occupy portions of the Cypress
Provincial Park in British Columbia currently being operated as the Cypress
Mountain ski area which are the subject of the Cypress Permit together with a
lease of certain structures and fixtures constituting real property located
thereon (the “Improvements”).

B. Lessor is the owner of certain Personal Property (defined herein) located at
and used or usable in connection with the Lessee’s ski operations and related
business at Cypress Provincial Park.

C. Lessor desires to lease to Lessee and Lessee desires to lease from Lessor the
Personal Property, on the terms and conditions set forth herein.

D. Lessee’s parent company, Boyne USA, Inc. has been granted the right and
option to buy back from the Trust the Cypress Permit and Improvements, and from
Lessor the right and option to buy back the related Personal Property, pursuant
to a Buyback Option Agreement dated December 22, 2005 entered into by and among
inter alia, CNL Income Partners, LP (an affiliate of Lessor and of the Trust)
and Boyne USA, Inc.

 

- 1 -



--------------------------------------------------------------------------------

AGREEMENT:

In consideration of the Rent payable by Lessee hereunder and the mutual
covenants herein contained and other good and valuable consideration, the mutual
receipt and legal sufficiency of which are hereby acknowledged, Lessor and
Lessee hereby agree as follows:

1. DEFINITIONS

1.1. Definitions. For all purposes of this Lease, except as otherwise expressly
provided or unless the context otherwise requires, (a) the terms defined in this
Article shall have the meanings ascribed to them in this Article and include the
plural as well as the singular, (b) all accounting terms not otherwise defined
herein shall have the meanings ascribed to them in accordance with GAAP, (c) all
references in this Lease to designated “Articles,” “Sections” and other
subdivisions of this Lease and “Exhibits” are to the designated Articles,
Sections, other subdivisions of this Lease and Exhibits and (iv) the words
“herein”, “hereof” “hereunder” and other words of similar import refer to this
Lease as a whole and not to any particular Article, Section or other
subdivision.

“Accounting Period” shall mean each calendar month during the Term, or part
thereof where the Term commences on a date other than the first day of a
calendar month or ends on a date other than the last day of a calendar month,
unless otherwise agreed by both parties.

“Accounting Period Statement” shall have the meaning given such term in
Section 17.2.

“Additional Charges” shall have the meaning given such term in Section 3.3.

 

- 2 -



--------------------------------------------------------------------------------

“Additional Minimum Rent” shall mean with respect to any Fiscal Year an amount
equal to the aggregate of Additional Minimum Rent applicable to each Lessor
Expenditure hereafter made by Lessor. For each Lessor Expenditure hereafter made
by Lessor, Additional Minimum Rent shall be paid by Lessee for each Fiscal Year
in an amount equal to the product of: (a) the Subsequently Agreed Lease Rate
applicable to such additional Lessor Expenditure and (b) the amount of such
Lessor Expenditure. Lessor shall notify Lessee in writing as to the Additional
Minimum Rent amount, and the calculation thereof, at the time of each Lessor
Expenditure.

“Affiliates” shall have the meaning given such term in Section 1.2.

“Applicable Laws” shall mean all applicable laws, statutes, regulations, rules,
ordinances, codes, licenses, permits and orders, from time to time in existence,
of all courts of competent jurisdiction and Government Agencies, and all
applicable judicial and administrative and regulatory decrees, judgments and
orders, including Environmental Laws.

“Asset Purchase Agreement” shall mean that Asset Purchase Agreement entered into
by and between Lessee and Gatlinburg Skylift, LLC, as sellers, and CNL Income
Partners, LP, as purchaser, dated, December 22, 2005 as said agreement was
assigned to Affiliates of CNL Income Partners, LP, and as same may be amended,
extended, supplemented, replaced and renewed from time to time.

“Business Day” shall mean any day other than Saturday, Sunday, or any other day
on which banking institutions in the Province are authorized by law or executive
action to close.

“Buyback Option” means the Buyback Option Agreement, dated December 22, 2005,
executed by CNL Gatlinburg Partnership, LP, CNL Income Partners, LP and Boyne
USA, Inc., a copy of which is attached hereto as Schedule 1.1A and which has
been assumed by Lessor and by the Trust pursuant to an “Assumption of Buyback
Option Obligation” of even date herewith.

 

- 3 -



--------------------------------------------------------------------------------

“Capital Expenditure” shall mean the expenditures and capital lease payments
approved by Lessor in accordance with the requirements of this Lease and
necessary for alterations, improvements, renewals, replacements, and additions
to the Personal Property as “capital expenditures” under GAAP.

“Capital Renewals Reserve” shall have the meaning given such term in
Section 6.3.A.

“Capital Reserve Budget” shall have the meaning given such term in
Section 6.3.C.

“Claims” shall have the meaning given such term in Article 9.

“Closing” shall mean the closing of the purchase by the Trust and sale by Lessee
of the Cypress Permit and Improvements, and the purchase by Lessor and the sale
by Lessee of the Personal Property related thereto as contemplated by the Asset
Purchase Agreement, including the execution and delivery of this Lease by the
Lessor and the Lessee and all agreements to be entered into on the Commencement
Date.

“Code” shall mean the Income Tax Act (Canada) whenever reference is made to
Canadian tax laws and the United States Internal Revenue Code of 1986 and, to
the extent applicable, the Treasury Regulations promulgated thereunder, each as
amended from time to time, when reference is made to US Code.

“Commencement Date” shall mean May 26, 2006, being the same date as the date of
Closing under the Asset Purchase Agreement.

“Contracts” shall mean all maintenance, service and supply contracts, and all
other similar agreements for goods or services in connection with the Cypress
Premises and Improvements or the Personal Property other than the Licenses and
Permits.

 

- 4 -



--------------------------------------------------------------------------------

“Control” and “Controlled” shall mean, in respect of any Person, (i) the right
to exercise, directly or indirectly, a majority of the votes which may be voted
at a meeting of (A) the shareholders of such Person, in the case of a
corporation, (B) the shareholders of the general partner of such Person, in the
case of a limited partnership or (C) the equity holders or other voting
participants in the case of a Person that is not a corporation or a limited
partnership, or (ii) the right to elect or appoint, directly or indirectly, a
majority of (A) the directors of such Person, in the case of a corporation,
(B) the directors of the general partner of such Person, in the case of a
limited partnership or (C) a majority of the Persons who have the right to
manage or supervise the management of the affairs and business of such Person,
in the case of a Person that is not a corporation or a limited partnership.

“Cypress Permit” shall mean Park Use Permit 1506, dated September 13, 1984,
issued by Her Majesty, the Queen in right of the Province of British Columbia
represented by the Minister as such Park Use Permit has been amended or
supplemented by agreements dated June 17, 1985, November 5, 1986, June 4, 1987,
August 15, 1987, October 16, 1987, August 19, 1988, February 19, 1997, June 26,
1997, and February 20, 2001, and as amended and restated by agreement dated
February 20, 2001, and as further amended by a second amendment dated
February 20, 2001 and further amendments dated October 1, 2001, April 10, 2006
and May 26, 2006, including the CRA Master Plan as defined in such permit, as
assigned by Lessee to the Trust, with the consent of the Minister and as same
may be restated, extended, supplemented, replaced and renewed from time to time.

“Cypress Premises” shall mean all of those lands to which the Trust has been
granted rights of use pursuant to the Cypress Permit including, without
limitation, the Controlled Recreation Area and those portions thereof referred
to as the Alpine Ski Area, the Nordic Ski Area, the Parking Facilities, and the
Maintenance Areas as well as the Surrounding Lands, all as described and defined
in the Cypress Permit.

 

- 5 -



--------------------------------------------------------------------------------

“Default” shall mean any event or condition existing which with the giving of
notice and/or lapse of time would ripen into an Event of Default.

“Emergency Requirements” shall mean any of the following events or
circumstances: (a) an emergency threatening the Cypress Premises or
Improvements, or the life, safety or property of its tenants, subtenants,
customers, invitees or employees; (b) a violation of any Legal Requirement or
any condition, the continuation of which would subject Lessee or Lessor to civil
or criminal liability.

“Entity” shall mean any corporation, general or limited partnership, limited
liability company, limited liability partnership, stock company or association,
joint venture, association, company, trust, bank, trust company, land trust,
business trust, cooperative, Governmental Agency or political subdivision
thereof or any other association or entity.

“Environment” shall mean soil, surface waters, ground waters, land, streams,
sediments, surface or subsurface strata and ambient air.

“Environmental Claims” means all claims for reimbursement, remediation,
abatement, removal, clean up, contribution, personal injury, property damage or
damage to natural resources made by any Government Agencies or other Person
arising from or in connection with the (i) presence or actual or potential
spill, leak, emission, discharge or release of any Hazardous Materials over, on,
in, under or from the Cypress Premises, or (ii) violation of any Environmental
Laws with respect to the Cypress Premises.

“Environmental Laws” shall mean any Applicable Laws which regulate the
manufacture, generation, formulation, processing, use, treatment, handling,
storage, disposal,

 

- 6 -



--------------------------------------------------------------------------------

distribution or transportation, or an actual or potential spill, leak, emission,
discharge or release of any Hazardous Materials, pollution, contamination or
radiation into any water, soil, sediment, air or other environmental media,
including, without limitation, the Canada Environmental Assessment Act (Canada),
the Transportation of Dangerous Goods Act (Canada), the Waste Management Act
(British Columbia), the Contaminated Sites Regulation Act (British Columbia) and
all other federal, regional, provincial and local laws, as amended as of the
time in question.

“Environmental Liabilities” means all liabilities under any Environmental Laws
arising from or in connection with the Cypress Premises, including, without
limitation, any obligations to manage, control, contain, remove, remedy, respond
to, clean up or abate any actual or potential spill, leak, emission, discharge
or release of any Hazardous Materials, pollution, contamination or radiation
into any water, soil, sediment, air or other environmental media.

“Event of Default” shall have the meaning given such term in Section 13.1.

“Expropriation” shall mean (a) the exercise of any governmental power with
respect to the Cypress Premises, whether by legal proceedings or otherwise, by
an Expropriator of its power of condemnation or expropriation, (b) a voluntary
sale or transfer of the Cypress Premises by Lessor to any Expropriator, either
under threat of expropriation or while legal proceedings for expropriation are
pending, or (c) a taking or voluntary conveyance of all or part of the Cypress
Premises, or any interest therein, or right accruing thereto or use thereof, as
the result or in settlement of any expropriation proceeding affecting the
Cypress Premises, whether or not the same shall have actually been commenced.

“Expropriator” shall mean the Province, or any other public or quasi-public
authority, or Person having the power of Expropriation.

 

- 7 -



--------------------------------------------------------------------------------

“Financial Indebtedness” means any indebtedness or liability, direct or
indirect, absolute or contingent, for or in respect of any borrowed money, any
guarantee of borrowed money or any indemnity or reimbursement obligations with
respect to a letter of credit, including indebtedness under a debt instrument
given in payment of the purchase price of an investment.

“Financial Statements” shall mean a balance sheet, profit and loss statement,
statement of shareholders equity, and cash flow statement for the Premises and
the operations thereon, all prepared in accordance with GAAP consistently
applied.

“Fiscal Year” shall mean each calendar year ending at midnight on December 31 of
each calendar year during the Term, or part thereof.

“GAAP” means United States generally accepted accounting principles applied on a
consistent basis, as such principles may be duly modified from time to time
where appropriate.

“Government Agencies” shall mean any court, agency, authority, board (including,
without limitation, environmental protection, planning and zoning), bureau,
commission, department, office or instrumentality of any nature whatsoever of
any governmental or quasi-governmental unit of Canada, the Province or the local
jurisdiction in which the Cypress Premises is located or any political
subdivision of any of the foregoing, whether now or hereafter in existence,
having jurisdiction over Lessee or the Cypress Premises or any portion thereof
or the Leased Property operated thereon.

“Gross Revenues” means, subject to the exclusions listed below, all collected,
recovered or accrued revenue and income from the operation of the Cypress
Premises and properly attributable to the Fiscal Year under consideration,
determined without duplication and in accordance with GAAP and, for purposes of
greater certainty, Gross Revenues shall include, but shall not be limited to:

 

- 8 -



--------------------------------------------------------------------------------

  (i) the revenues and payments received, recovered or accrued from any party,
including, without limitation, amounts for ski passes, parking, chair lift
tickets, tow rope tickets, locker rental, equipment rental, snowmobile rental,
instruction classes for skiing and other activities, filming and photograph
licenses, hiking permits, cabin rentals, food and beverage services, rent and
fees from subtenants, concessionaires and the like, services provided to the
Province and any third parties, and amounts received pursuant to the VANOC
Agreement other than as payment or reimbursement for the Lessee’s design,
construction, procurement or installation of Improvements on behalf of VANOC as
contemplated by the VANOC Agreement or any agreement, contract or other
instrument that is entered into between VANOC and the Lessee in respect of the
Improvements contemplated by the VANOC Agreement (as such may hereafter be
amended or modified);

 

  (ii) the net proceeds of use and occupancy or business interruption insurance
with respect to the operation of the Cypress Premises and Improvements (after
deduction from said proceeds of all necessary expenses incurred in the
adjustment or collection thereof); and

 

  (iii) any amounts under the terms of any other shared services agreements,
licenses, easements or servitudes relating to the Cypress Premises;

Gross Revenues shall not include:

 

  A. Sales tax or similar charges which are required by law to be collected
directly from sublessees, if any, or as part of the sale price of any goods or
services or displays and which must be remitted to competent governmental taxing
authorities;

 

- 9 -



--------------------------------------------------------------------------------

  B. proceeds or awards arising from a taking or Expropriation of capital
property other than an award for temporary use;

 

  C. receipts or credits for settlement of claims for loss or damage to personal
property or furnishings;

 

  D. proceeds from any insurance policy except for the net proceeds of use and
occupancy or business interruption insurance;

 

  E. receipts of a capital nature;

 

  F. receipts collected by Lessee on behalf of and which are remitted to another
person, and not properly recordable as “revenues” according to GAAP; and

 

  G. amounts received for the sale of goods or services by subtenants and
concessionaires, unaffiliated with Lessee, who pay rent or fees to the Trust for
the privilege of such subtenancy or concession.

“Hazardous Materials” shall mean and include any substance or material
containing one or more of any of the following: “hazardous material,” “hazardous
waste,” “hazardous substance,” “regulated substance,” “petroleum,” “pollutant,”
“contaminant,” “polychlorinated biphenyls,” “lead or lead-based paint” or
“asbestos” as such terms are defined in any applicable Environmental Law in such
concentration(s) or amount(s) as may impose clean-up, removal, monitoring or
other responsibility under the Environmental Laws, as the same may be amended
from time to time, and any other substance or material (including, without
limitation, mould) which may present a significant risk of harm to customers,
invitees or employees of the Lessee.

 

- 10 -



--------------------------------------------------------------------------------

“Impositions” shall mean collectively, all fees and other amounts payable under
or pursuant to the Cypress Permit or otherwise in connection with the use and
operation of the Personal Property, and all taxes (including, without
limitation, all taxes imposed under the laws of the Province and the local
jurisdiction in which the Cypress Premises is located, as such laws or
regulations may be amended from time to time, and all ad valorem, sales and use,
single business, gross receipts, transaction privilege, rent or similar taxes as
the same relate to or are imposed upon Lessor, Lessee or the businesses
conducted upon or related to use of the Personal Property), Tax on Capital,
surtaxes, excises, tax levies, fees (including, without limitation, license,
permit, inspection, authorization and similar fees), and all other governmental
charges, in each case whether general or special, ordinary or extraordinary, or
foreseen or unforeseen, of every character in respect of the Personal Property,
which at any time prior to, during or in respect of the Term hereof may be
assessed or imposed on or in respect of or be a lien or hypothecation upon
(a) Lessor’s interest in the Personal Property, or (b) any operation, use or
possession of, or in connection with the Personal Property or the leasing or use
of the Personal Property or any part thereof by Lessee or any subtenants of the
Cypress Premises, if any; provided, however, that nothing contained herein shall
be construed to require Lessee to pay: (i) any income tax of Lessor, (ii) any
transfer fee or other tax imposed with respect to the sale, exchange or other
disposition by Lessor of the Personal Property or the proceeds thereof,
(iii) any single business, gross receipts tax (from any source other than the
rent received by Lessor from Lessee), or similar taxes as the same relate to or
are imposed upon Lessor, except to the extent that any tax, assessment, tax levy
or charge that would otherwise be an Imposition under this definition which is
in effect at any time during the Term hereof is totally or partially repealed,
and a tax, assessment, tax levy or charge set forth in clause (i) or
(ii) preceding is

 

- 11 -



--------------------------------------------------------------------------------

levied, assessed or imposed expressly in lieu thereof, (iv) any interest or
penalties imposed on Lessor as a result of the failure of Lessor to file any
return or report timely and in the form prescribed by law or to pay any tax or
imposition, except to the extent such failure is a result of a breach by Lessee
of its obligations pursuant to this Lease, (v) any Impositions that are enacted
or adopted by their express terms as a substitute for any tax that would not
have been payable by Lessee pursuant to the terms of this Lease, or (vi) any
Impositions imposed as a result of a breach of covenant or representation by
Lessor in any agreement entered into by Lessor governing Lessor’s conduct or
operation or as a result of the negligence or willful misconduct of Lessor.

“Improvements” shall mean those affixed buildings, fixtures, structures and
other improvements within the Cypress Premises that constitute real property or
fixtures under Applicable Law, over which the Trust has rights of use,
occupancy, or control under the terms of the Cypress Permit, including all
Improvements hereafter to be constructed at the Cypress Premises under the terms
of the VANOC Agreement or otherwise.

“Indemnifier” shall mean Boyne USA, Inc., a Michigan corporation, its successors
and permitted assigns.

“Indemnity” shall mean the Guaranty Agreement made by Indemnifier in favour of
Lessor of even date herewith, as such may be modified or amended from time to
time in accordance with its terms.

“Initial Lessor Expenditure” is CDN $11,837,956.23, which is the agreed amount
allocated to Lessor’s Expenditures in connection with the acquisition of the
Personal Property.

“Initial Minimum Rent” shall mean with respect to any Fiscal Year an amount
equal to the product of: (a) the Initial Lessor Expenditure; and (b) the
Originally Agreed Lease Rate for such Fiscal Year. Initial Minimum Rent, on an
annual basis, shall be CDN $1,213,390.51 from the date of this Lease until
December 31, 2006 (10.25% times the Initial Lessor Expenditure).

 

- 12 -



--------------------------------------------------------------------------------

“Insurance Requirements” shall mean all terms of any insurance policy required
by this Lease and all requirements of the issuer of any such policy and all
orders, rules and regulations and any other requirements of the National Board
of Fire Underwriters in Canada as well as any such demand under the Secured Loan
Documents or any other body exercising similar functions binding upon Lessor,
Lessee or the Cypress Premises.

“Interest Rate” shall mean an annual rate of interest equal to, as of the date
of determination, the Originally Agreed Lease Rate plus two hundred (200) basis
points.

“Lease” shall mean this Personal Property Lease Agreement, including all
Exhibits hereto, as it and they may be amended from time to time as herein
provided.

“Lease Rate” shall mean that percentage rate agreed by Lessor and Lessee to be
applicable to a given Lessor Expenditure for the calculation of Minimum Rent.
The Lease Rate applicable to the Initial Lessor Expenditures on or prior to the
date of this Lease shall be the Originally Agreed Lease Rate. The Lease Rate
applicable to each Lessor Expenditure subsequent to the date of this Lease shall
be the Subsequently Agreed Lease Rate.

“Lease Year” shall mean any Fiscal Year during the Term and any partial Fiscal
Year at the beginning or end of the Term.

“Leased Property” shall mean all of the Personal Property.

“Legal Requirements” shall mean all federal, provincial, municipal and other
governmental statutes, laws, rules, orders, regulations, safety standards,
ordinances, judgments, decrees and injunctions affecting the Cypress Premises or
the maintenance, construction, alteration or operation thereof, whether now or
hereafter enacted or in existence, including,

 

- 13 -



--------------------------------------------------------------------------------

without limitation, (a) all regulations and processes required as a result of
the Cypress Premises being located in Cypress Provincial Park, (b) all
Environmental Laws, and (c) all applicable safety code requirements, imposed by
Government Agencies and (e) all permits, licenses, authorizations, certificates
and regulations necessary to operate the Cypress Premises and Personal Property
for its Permitted Use, and (f) all covenants, agreements, declarations,
restrictions and encumbrances contained in any instruments at any time in force
affecting the Cypress Premises, the Improvements or the Personal Property as of
the date hereof, or to which Lessee has consented or required to be granted
pursuant to Applicable Laws, including those which may (i) require material
repairs, modifications or alterations in or to the Cypress Premises or Personal
Property or (ii) in any way materially and adversely affect the use and
enjoyment thereof, but excluding any requirements arising as a result of
Lessor’s or any Affiliated Person of Lessor’s status as a real estate investment
trust.

“Lessee’s Personal Property” shall mean all tangible personal property of Lessee
acquired by Lessee at its election and with its own funds on and after the date
hereof and located at the Cypress Premises and all modifications, replacements,
alterations and additions to such personal property installed at the expense of
Lessee, excepting the items of personal property that are to be turned over and
delivered to Lessor pursuant to the Turnover Agreement.

“Lessor Expenditure” shall mean any expenditure made by Lessor in connection
with the Lessor’s investment in the Personal Property, including without
limitation each amount expended by Lessor to fund the cost of any excess Capital
Expenditure pursuant to Section 6.5 of the Lease. Lessor and Lessee agree and
confirm upon execution of this Lease that the Lessor’s Expenditure in connection
with Lessor’s acceptance of the Personal Property is the Initial Lessor
Expenditure. Lessor shall notify Lessee in writing of each Additional Lessor
Expenditure subsequent to the date of this Lease, which amount shall be final
and conclusive in the absence of manifest error.

 

- 14 -



--------------------------------------------------------------------------------

“Lessor Liens” shall mean Liens on or against the Personal Property or any
payment of Rent (a) which result from any act of, or any claim against, Lessor
or the Province which result from any violation by Lessor of any terms of this
Lease, or (b) which result from Liens in favour of any taxing authority by
reason of any tax owed by Lessor or the Province; provided, however, that
“Lessor Lien” shall not include any Lien resulting from any tax for which Lessee
is obligated to pay or indemnify Lessor against until such time as Lessee shall
have already paid to or on behalf of Lessor the tax or the required indemnity
with respect to the same.

“Licenses and Permits” shall mean all licenses, permits, consents,
authorizations, approvals, registrations and certificates issued by any
Governmental Agency which are held by Lessor with respect to the Cypress
Premises or the Personal Property, including, without limitation, those
necessary for the construction, use or occupancy of the Cypress Premises or the
construction use or occupancy of the Personal Property, to the extent that the
same are transferable, together with any deposits made by Lessor thereunder to
the extent that they are transferable but specifically excluding from this
definition the Cypress Permit.

“Lien” shall mean any mortgage, hypothecation, security interest, pledge,
collateral assignment, or other encumbrance, lien or charge of any kind, or any
transfer of property or assets for the purpose of subjecting the same to the
payment of Financial Indebtedness or performance of any other obligation in
priority to payment of its general creditors.

“Minimum Rent” shall mean with respect to any Fiscal Year an amount equal to the
sum of: (a) the Initial Minimum Rent; and (b) the Additional Minimum Rent.

 

- 15 -



--------------------------------------------------------------------------------

“Minister” means the Minister of Environment or such other Minister from time to
time having responsibility for the Cypress Permit.

“Notice” shall mean a notice given in accordance with Section 20.10.

“Officer’s Certificate” shall have the meaning given such term in Section 3.1.B.

“Originally Agreed Lease Rate” shall mean the Lease Rate noted below with
respect to each of the following Fiscal Years:

10.25% from the date of this Lease until December 31, 2006;

10.50% from January 1, 2007 through December 31, 2007;

10.75% from January 1, 2008 through December 31, 2008;

11.00% from January 1, 2009 through December 31, 2009;

11.25% from January 1, 2010 through December 31, 2010;

11.50% from January 1, 2011 through December 31, 2011;

11.75% from January 1, 2012 through December 31, 2012;

12.00% from January 1, 2013 through December 31, 2013;

12.25% from January 1, 2014 through December 31, 2014;

12.50% from January 1, 2015 through December 31, 2015;

12.75% from January 1, 2016 through December 31, 2016; and

13.00% from January 1, 2016 through the remainder of the Lease Term and any
Extension Term.

“Percentage Rent” shall have the meaning given such term in Section 3.1.B.

“Permitted Encumbrances” shall mean all security interests and equipment leases
affecting the Personal Property on the date of this Lease (as shown on Exhibit
“B” attached hereto), or hereafter imposed thereon pursuant to terms of this
Personal Property Lease with the written consent of Lessor and Lessee.

 

- 16 -



--------------------------------------------------------------------------------

“Permitted Use” shall mean only such use of the Personal Property permitted
pursuant to Section 5.1.A.

“Person” shall mean any individual or Entity, and the heirs, executors,
administrators, legal representatives, successors and assigns of such Person
where the context so admits.

“Personal Property” shall mean all of those items of furniture, equipment,
vehicles and other tangible personal property owned by Lessor and located at or
used or usable in connection with the Premises, including without limitation all
items of personal property described in the Personal Property Schedule attached
hereto as Exhibit “A”, as such items of personal property are modified,
replaced, altered and added to. Personal Property shall include, but is not
limited to, all items of personal property hereafter purchased with funds from
the capital renewals reserve established under the Personal Property Lease. For
greater certainty, Personal Property does not include any property that is, or
may become, a Retained Business Asset as defined in, and pursuant to, the terms
of the Turnover Agreement.

“Province” shall mean the Province of British Columbia.

“Re-letting Expenses” shall have the meaning given such term in Section 13.2.

“Rent” shall mean, collectively, the Minimum Rent, Percentage Rent and
Additional Charges.

“Replacement Value” shall mean the costs of repairing, replacing or reinstating
any item of property with materials of like kind and quality on the same or
similar site without deduction for physical, accounting or any other
depreciation.

“Revenue Audit” shall have the meaning given such term in Section 3.2.

 

- 17 -



--------------------------------------------------------------------------------

“Retained Business Assets” shall mean those items of personal property, tangible
and intangible, used and usable in connection with the operation by Lessee of
the businesses and assets at Cypress Provincial Park, ownership of which was
retained by Lessee at the time that Lessee sold to Lessor and an Affiliate of
Lessor the bulk of its assets at Cypress Provincial Park, pursuant to and as
more particularly described in the Asset Purchase Agreement and in the Turnover
Agreement, together with all replacements thereof and additions thereto.

“Sales Tax” means all goods and services taxes, sales taxes, multi-stage sales
taxes, use or consumption taxes, business transfer taxes, value added or
transaction taxes and any other existing or future tax imposed with respect to
any amount payable by Lessee to Lessor under this Lease.

“Secured Loan” shall mean any loan made by the Secured Party to the Trust and/or
Lessor secured by a mortgage, lien, or collateral assignment against the Cypress
Permit, the Cypress Premises or Improvements or the Personal Property, in whole
or in part, from time to time as said Secured Loan is amended, extended,
renewed, supplemented and/or replaced from time to time.

“Secured Loan Agreement” shall mean any loan agreement evidencing and/or
governing any Secured Loan made by a Secured Party to the Trust and/or Lessor
from time to time as said agreement is amended, extended, renewed, supplemented
and/or replaced from time to time.

“Secured Loan Documents” shall mean the Security Instrument, the Secured Loan
Agreement and any note or notes evidencing the Secured Loan secured by the
Security Instrument as well as all guarantees and/or indemnities executed and/or
delivered in connection therewith and any and all other documents evidencing,
securing, governing or otherwise entered into in connection with the Secured
Loan as such agreements, guarantees and/or indemnities may be amended, extended,
renewed, supplemented and/or replaced from time to time.

 

- 18 -



--------------------------------------------------------------------------------

“Secured Party” shall mean an institutional lender which is the holder of any
Security Instrument and its successors and assigns.

“Security Instrument” shall mean any mortgage, debenture, charge, hypothecation,
deed of trust, or security document encumbering the Trust’s interest in the
Cypress Permit, the Cypress Premises or the Improvements and/or the Lessor’s
interest in the Personal Property, and/or this Lease from time to time as said
instrument is amended, extended, renewed, supplemented and/or replaced from time
to time.

“Sub-Permit and Lease Agreement” means that certain Sub-Permit and Lease
Agreement by and between Lessee and the Trust pursuant to which Lessee has been
granted the right to use and occupy portions of the Cypress Provincial Park in
British Columbia and has been leased certain structures and fixtures
constituting real property thereon.

“Subsequently Agreed Lease Rate” shall mean the Lease Rate agreed by Lessor and
Lessee as applicable to each Lessor Expenditure made by Lessor subsequent to the
Initial Lessor Expenditure, for purposes of calculating Additional Minimum Rent.
In the absence of written agreement by Lessor and Lessee as to the amount of the
Subsequently Agreed Lease Rate, Lessor and Lessee agree that the Subsequently
Agreed Lease Rate applicable to a given Lessor Expenditure shall be the
Originally Agreed Lease Rate.

“Subsidiary” shall mean, with respect to any Person: (i) any corporation of
which more than 50% of the outstanding capital stock having ordinary voting
power to elect the majority of the board of directors of such corporation is at
the time directly or indirectly owned by (A) such Person, (B) such Person and
one or more corporations each of which is Controlled by such

 

- 19 -



--------------------------------------------------------------------------------

Person or (C) one or more corporations each of which is Controlled by such
Person, or (ii) any limited or general partnership, joint venture, limited
liability company, trust or other Entity as to which (A) such Person, (B) such
Person and one or more Persons referred to in clause (i) above or (C) one or
more Persons referred to in clause (i) above owns more than a 50% ownership,
equity or similar interest or has power to direct or cause the direction of
management and policies, or the power to elect the general partner or managing
partner (or equivalent thereof) of such limited or general partnership, joint
venture, limited liability company, trust or other Entity, as the case may be.

“Term” shall have the meaning given such term in Section 2.3 unless sooner
terminated pursuant to the provisions of this Lease.

“Trust” has the meaning given to it in Recital A to this Lease and shall include
successors and assigns thereof in accordance with the Sub-Permit and Lease
Agreement.

“Turnover Agreement” shall mean that certain “Turnover Agreement” of even date
herewith made by and among Lessee, and Lessor with respect to the turnover by
Lessee to Lessor of certain “Retained Business Assets” as more particularly
described therein, upon the expiration or termination of this Lease, as such
agreement may be amended, modified and/or supplemented from time to time.

“VANOC” shall mean the Vancouver Organizing Committee For The 2010 Olympic And
Paralympic Winter Games - Comite D’Organisation Des Jeux Olympiques Et
Paralympiques D’Hiver De 2010 A Vancouver, a corporation organized under the
laws of Canada and its successors and assigns.

“VANOC Agreement” shall mean that certain Games Venue Agreement dated
December 10, 2002, by and between Lessee and Vancouver 2010 Bid Corporation, a
corporation

 

- 20 -



--------------------------------------------------------------------------------

organized under the laws of the Province of British Columbia, as amended by an
Amending Agreement dated May 26, 2003, which VANOC Agreement was assumed by
VANOC, as such agreement may be further amended, modified, restated or replaced
from time to time.

1.2. Affiliates. In this Lease, two entities are “Affiliates” if (i) one of the
entities is a Subsidiary of the other Entity, (ii) both of the entities are
Subsidiaries of the same Entity, (iii) both of the entities are Controlled by
the same Person or Entity, (iv) one of the entities is a partnership and the
other Entity is its general partner, or (v) one of the entities is a trust and
the other Entity is its beneficiary, and where a Person is an Affiliate of two
entities each of those entities will be Affiliates of each other (for greater
certainty, a partnership and a trust shall be deemed to be entities for the
purpose of the foregoing).

2. LEASE AND TERM

2.1. Lease of Personal Property. Lessor hereby leases to Lessee, and Lessee
hereby accepts and leases from Lessor all of the Personal Property. Lessee
confirms that Lessee has inspected the Personal Property and has reviewed the
Permitted Encumbrances, and all related agreements and documentation. In that
regard, Lessee acknowledges and agrees that it is leasing and/or assuming
Lessor’s relevant interests in the Permitted Encumbrances, and the Personal
Property, “AS IS/WHERE IS.” LESSOR MAKES ABSOLUTELY NO WARRANTIES, EXPRESSED OR
IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE. Lessee agrees to indemnify and hold Lessor and Lessor’s agents,
employees, officers, and directors harmless from and against, any and all
Claims, including any and all attorneys’ fees and legal expenses, arising from
or caused directly or indirectly by any actual or alleged use, possession,
maintenance, condition (whether or not latent or discoverable), operation,
location, delivery or transportation of any of the Personal

 

- 21 -



--------------------------------------------------------------------------------

Property. This indemnity remains in full force notwithstanding the termination
or expiration of this Lease, but will be released as to the original Lessee at
the time of any Transferee’s assumption of this Lease and release of original
Lessee if provided pursuant to Section 16.1.C.

2.2. Authority and Obligation of Lessee Under VANOC Agreements. The Lessor
hereby appoints the Lessee to carry out all of the obligations of Lessor under
the VANOC Agreement. The Lessee is authorized and hereby covenants and agrees to
carry out on behalf of the Lessor, and shall otherwise perform all obligations
of the Lessor under the VANOC Agreement, at the sole cost and expense of the
Lessee. The authority herein granted shall include the power to administer and
manage the day to day responsibilities of Lessor, and to do any act and to make
any decision with respect the VANOC Agreement necessary to carry out such
obligations. Such authority shall at all times be exercised by Lessee in the
best interests of the Lessor.

2.3. Term. The term of this Lease (the “Term”) shall commence on the
Commencement Date and shall terminate upon the expiration of the Sub-Permit and
Lease Agreement, as extended if applicable, unless sooner terminated in
accordance with the provisions thereof.

3. RENT.

3.1. Rent. Lessee shall pay to Lessor or to any other Person designated in
writing to Lessee by Lessor (including any payments on behalf of and as agent
for the Lessor as directed in writing by the Lessor, all of which amounts shall
be deemed to be paid to Lessor), by wire transfer of immediately available
federal funds or by other means acceptable to Lessor, acting reasonably, in
lawful money of Canada which shall be legal tender for the payment of public and
private debts, without offset, abatement, demand or deduction, Rent during the
Term of this Lease as follows:

 

- 22 -



--------------------------------------------------------------------------------

A. Lessee shall pay to Lessor monthly Minimum Rent in advance equal to
one-twelfth (1/12th) of the annual amount of Minimum Rent applicable for a Lease
Year beginning on the Commencement Date and continuing on the first (1st) day of
each calendar month thereafter; provided, however, that Minimum Rent shall be
prorated as to any Lease Year which is less than twelve (12) calendar months and
as to any partial calendar months, and Additional Minimum Rent shall be prorated
to the extent that a Lessor Expenditure is made on a date other than the first
day of a Lease Year or the first day of a calendar month.

B. Lessee shall pay to Lessor percentage rent (“Percentage Rent”) being that
amount calculated for each calendar year at three and four tenths percent
(3.4%) of Gross Revenues: (i) exceeding CDN$7,200,000.00 in the first partial
calendar year of the Lease Term; and (ii) exceeding CDN$12,000,000.00 in each
calendar year thereafter. Percentage Rent shall be payable annually in arrears
commencing on or before the thirtieth (30th) day after the end of the first full
calendar year and continuing on the thirtieth (30th) day after the end of each
calendar year during the Term hereof. Lessor and Lessee expressly acknowledge
and agree that the applicable percentage under this Section 3.1.B, beginning
with the eleventh (11th) calendar year following the Commencement Date shall be
reset by Lessor to achieve an equivalent yield (which shall in any event not be
less than the aggregate amount of Percentage Rent received by Lessor in the
Lease Year preceding such reset), adjusted to reflect changes in Gross Revenues
and in non-controllable expenses (including, without limit, real estate taxes,

 

- 23 -



--------------------------------------------------------------------------------

and insurance and utility costs) and on the tenth (10th) anniversary and each
fifth (5th) anniversary thereafter through the end of the Lease Term. Lessee
shall deliver to Lessor a Certificate from a senior officer of Lessee (an
“Officer’s Certificate”) with each Percentage Rent payment (or, if no Percentage
Rent is then payable, on the due date therefore) setting forth the calculation
of the Percentage Rent payment for the most recently completed calendar year in
the Term. Percentage Rent shall be subject to confirmation and adjustment, if
applicable, as set forth in Section 3.2.

3.2. Confirmation of Percentage Rent. Lessee shall utilize, or cause to be
utilized, an accounting system for the Lessee’s operations at Cypress Premises
in accordance with customary industry practices, and in accordance with GAAP,
that will accurately record all data necessary to compute Percentage Rent, and
Lessee shall retain, for at least five (5) years after the expiration of each
Lease Year, reasonably adequate records conforming to such accounting system
showing all data necessary to conduct Lessor’s Audit and to compute Percentage
Rent for the applicable Lease Year. Lessor shall have the right, for a period of
two (2) years following each Lease Year, from time to time, by its accountants
or representatives at its cost, to audit such information in connection with
Lessor’s Audit, and to examine all Lessee’s records (including supporting data
and sales and excise tax returns) reasonably required to complete Lessor’s Audit
and to verify Percentage Rent, subject to any prohibitions or limitations on
disclosure of any such data under Legal Requirements. Lessee shall produce all
such Lessee records at the Cypress Premises, or otherwise in a single location
in Vancouver, British Columbia. If any Lessor’s Audit discloses a deficiency in
the payment of Percentage Rent, and either Lessee agrees with the results of
Lessor’s Audit or the matter is otherwise determined or compromised, Lessee
shall forthwith pay to Lessor the amount of the deficiency, as finally agreed or

 

- 24 -



--------------------------------------------------------------------------------

determined, together with interest at the Interest Rate from the date when said
payment should have been made to the date of payment thereof. If any Lessor’s
Audit discloses a deficiency in the determination or reporting of Gross Revenue,
which, as finally agreed or determined, exceeds five percent (5%), Lessee shall
pay the costs of the portion of Lessor’s Audit allocable to the determination of
such Revenues (the “Revenue Audit”). Any proprietary information obtained by
Lessor pursuant to the provisions of this Section shall be treated as
confidential, except that such information may be used, subject to appropriate
confidentiality safeguards, in any litigation or arbitration between the parties
and except further that Lessor may disclose such information to prospective
lenders, investors and underwriters and to any other persons to whom disclosure
is necessary to comply with applicable laws, regulations and government
requirements. The obligations of Lessee contained in this Section shall survive
the expiration or earlier termination of this Lease. Any dispute as to the
existence or amount of any deficiency in the payment of Percentage Rent as
disclosed by Lessor’s Audit shall, if not otherwise settled by the parties, be
submitted to arbitration.

3.3. Additional Charges. In addition to the Minimum Rent and Percentage Rent,
Lessee also will pay and discharge as and when due and payable all other
amounts, liabilities, Impositions and obligations arising hereunder. In the
event of any failure on the part of Lessee to pay any of those amounts,
liabilities, obligations, and Impositions, Lessee also will promptly pay and
discharge every fine, penalty, interest and cost that may be added for
non-payment or late payment of such items (all of the foregoing amounts,
liabilities, obligations and Impositions referred to in this Section 3.3 shall
be deemed to be additional rent payable by Lessee hereunder and being referred
to herein collectively as the “Additional Charges”), and Lessor shall have all
legal and contractual rights, powers and remedies provided either in this Lease
or by statute or

 

- 25 -



--------------------------------------------------------------------------------

otherwise in the case of non-payment of the Additional Charges as in the case of
non-payment of the Minimum Rent. If any installment of Additional Charges (but
only as to those Additional Charges that are payable directly to Lessor) shall
not be paid on its due date, Lessee will pay Lessor within fifteen (15) days of
demand, as Additional Charges, an amount equal to the interest computed at the
Interest Rate on the amount of such installment, from the due date of such
installment to the date of payment thereof. If Lessee fails to timely pay any
Additional Charges due to any third party, Lessor may pay such third party and
will be reimbursed by Lessee on demand the amount paid by Lessor, plus interest
at the Interest Rate from the date of such payment by Lessor until reimbursement
by Lessee. To the extent that Lessee timely pays any Additional Charges to
Lessor or any Secured Party pursuant to the requirements of this Lease, Lessee
shall be relieved of its obligation to pay such Additional Charges to the third
party to which they would otherwise be due and Lessor shall pay the same from
monies received from Lessee and any interest or penalties resulting from late
payment thereof that is the responsibility of the Lessor shall be borne by the
Lessor.

3.4. Payment of Impositions.

A. Subject to Article 9 relating to permitted contests, Lessee shall pay, or
cause to be paid, all Impositions before any fine, penalty, interest or cost
(other than any opportunity cost as a result of a failure to take advantage of
any discount for early payment) may be added for non-payment, such payments to
be made directly to the Province and other taxing authorities where feasible,
and shall promptly, upon request, furnish to Lessor copies of official receipts
or other reasonably satisfactory proof evidencing such payments. If any such
Imposition may, at the option of the taxpayer, lawfully be paid in installments
(whether or not interest shall accrue on the unpaid

 

- 26 -



--------------------------------------------------------------------------------

balance of such Imposition), Lessee may exercise the option to pay the same (and
any accrued interest on the unpaid balance of such Imposition) in installments
and, in such event, shall pay such installments during the Term as the same
become due and before any fine, penalty, premium, further interest or cost may
be added thereto. Lessor, at its expense, shall, to the extent required or
permitted by Applicable Law, prepare and file all tax returns and pay all taxes
due in respect of Lessor’s net income, gross receipts (from any source other
than the Rent received by Lessor from Lessee), sales and use, single business,
ad valorem, franchise taxes and taxes on its capital stock, and Lessee, at its
expense, shall, to the extent required or permitted by Applicable Laws, prepare
and file all other tax returns and reports in respect of any Imposition as may
be required by Government Agencies. If any refund shall be due from any taxing
authority in respect of any Imposition paid by Lessee, the same shall be paid
over to or retained by Lessee if no Event of Default shall have occurred
hereunder and be continuing. If an Event of Default shall have been declared by
Lessor and be continuing, any such refund shall be paid over to or retained by
Lessor to be held by Lessor subject to a resolution of any dispute of same
between Lessor and Lessee. Lessor and Lessee shall, upon request of the other,
provide such data as is maintained by the party to whom the request is made with
respect to the Cypress Premises and Personal Property as may be necessary to
prepare any required returns and reports. Lessor shall provide Lessee with
copies of assessment notices in sufficient time for Lessee to prepare a protest,
which Lessor shall file upon the Lessee’s request. Lessor may, upon notice to
Lessee, at Lessor’s option and at Lessor’s sole expense, appeal, protest, or
institute such other proceedings (in its or Lessee’s name) as Lessor may deem
appropriate to effect a reduction of assessments and Lessee shall fully
cooperate with Lessor in such protest, appeal or other action.

 

- 27 -



--------------------------------------------------------------------------------

B. Lessor shall give prompt Notice to Lessee of all Impositions payable by
Lessee hereunder of which Lessor at any time has received notice and as to which
Lessee has received no other notice; provided, however, that Lessor’s failure to
give any such notice shall in no way diminish Lessee’s obligation hereunder to
pay such Impositions (except that Lessor shall be responsible for any interest
or penalties incurred as a result of Lessor’s failure promptly to forward the
same).

C. In addition, Lessee shall timely pay at or before the time such become due
and payable without duplication, the following with respect to the period from
and after the Commencement Date (while remaining solely liable and paying for
such during the period prior to the Commencement Date pursuant to the Asset
Purchase Agreement):

(i) Insurance Premiums. All premiums for the insurance coverage required to be
maintained pursuant to Article 10;

(ii) Other Charges. All other amounts, liabilities and obligations arising in
connection with the Personal Property and Lessee’s obligations in connection
herewith not already covered by the definition of Impositions, except those
obligations expressly assumed by Lessor pursuant to the provisions of this Lease
or expressly stated not to be an obligation of Lessee pursuant to this Lease.

D. If Lessee pays or causes to be paid any Additional Charges attributable to
periods after the end of the Term, whether upon expiration or sooner termination
of this Lease, Lessee may, within a reasonable time after the end of the Term,
provide Notice to Lessor of its estimate of such amounts. Lessor shall promptly
reimburse Lessee for all payments of such Additional Charges that are
attributable to any period after the Term to the extent not offset by amounts
due from Lessee to Lessor.

 

- 28 -



--------------------------------------------------------------------------------

3.5. Late Payment of Rent, Etc. If any installment of Minimum Rent or Percentage
Rent or Percentage Rent shall not be paid within five (5) days after its due
date, Lessee shall pay Lessor, within five (5) days after Lessor’s written
demand therefore, as Additional Charges, a late charge (to the extent permitted
by law) computed at the Interest Rate on the amount of such installment, from
the due date of such installment to the date of payment thereof. To the extent
that Lessee pays any Additional Charges directly to Lessor or any Secured Party
pursuant to any requirement of this Lease, Lessee shall be relieved of its
obligation to pay such Additional Charges to the Entity to which they would
otherwise be due and Lessor shall pay when due, or cause the applicable Secured
Party to pay when due, such Additional Charges to the Entity to which they are
due. In the event of any failure by Lessee to pay any Additional Charges when
due, except as expressly provided in Section 3.3 with respect to permitted
contests pursuant to Article 9, Lessee shall promptly pay (unless payment
thereof is in good faith being contested and enforcement thereof is stayed) and
discharge, as Additional Charges, every fine, penalty, interest and cost which
may be added for non-payment or late payment of such items. Lessor shall have
all legal and contractual rights, powers and remedies provided either in this
Lease or by statute or otherwise in the case of non-payment of the Additional
Charges as in the case of non-payment of the Minimum Rent and Percentage Rent.

3.6. Triple Net Lease. The Rent shall be absolutely net to Lessor so that this
Lease shall yield to Lessor the full amount of the installments or amounts of
the Rent throughout the Term, subject to any other provisions of this Lease
which expressly provide otherwise. This Lease is a net Lease and, except to the
extent otherwise expressly specified in this Lease, it is

 

- 29 -



--------------------------------------------------------------------------------

agreed and intended that Rent payable hereunder by Lessee shall be paid without
notice, demand, counterclaim, setoff, deduction or defense and without
abatement, suspension, deferment, diminution or reduction and that Lessee’s
obligation to pay all such amounts, throughout the Term is absolute and
unconditional and except to the extent otherwise expressly specified in this
Lease, the respective obligations and liabilities of Lessee and Lessor hereunder
shall in no way be released, discharged or otherwise affected for any reason,
including without limitation: (a) any defect in the condition, merchantability,
design, quality or fitness for use of the Personal Property or any part thereof;
or the failure of the Personal Property or Cypress Premises to comply with all
Applicable Laws, including any inability to use the Personal Property by reason
of such non-compliance; (b) any damage to, removal, abandonment, salvage, loss,
Expropriation, theft, scrapping or destruction of or any requisition or taking
of the Personal Property or any part thereof, or any environmental conditions
affecting the Personal Property or Lessee’s operations on the Cypress Premises;
(c) any restriction, prevention or curtailment of or interference with any use
of the Cypress Premises, the Personal Property, or any part thereof, (including
any interference under the VANOC Agreement); (d) any defect in title to or
rights to the Cypress Premises or Personal Property or any Lien on such title or
rights to the Cypress Premises or Personal Property; (e) any change, waiver,
extension, indulgence or other action or omission or breach in respect of any
obligation or liability of or by any Person; (f) any bankruptcy, insolvency,
reorganization, composition, adjustment, dissolution, liquidation or other like
proceedings relating to Lessee or any other Person, or any action taken with
respect to this Lease by any trustee or receiver of Lessee or any other Person,
or by any court, in any such proceeding; (g) any right or claim that Lessee has
or might have against any Person, including without limitation Lessor (other
than a monetary default) or any vendor, manufacturer, contractor of or

 

- 30 -



--------------------------------------------------------------------------------

for the Cypress Premises or the Personal Property; (h) any failure on the part
of Lessor or any other Person to perform or comply with any of the terms of this
Lease, or of any other agreement; (i) any invalidity, unenforceability,
rejection or disaffirmance of this Lease by operation of law or otherwise
against or by Lessee or any provision hereof; (j) the impossibility of
performance by Lessee or Lessor, or both; (k) any action by any court,
administrative agency or other Government Agencies; (l) any interference,
interruption or cessation in the use, possession or quiet enjoyment of the
Cypress Premises or the Personal Property or otherwise; or (m) any other
occurrence whatsoever, whether similar or dissimilar to the foregoing, whether
foreseeable or unforeseeable, and whether or not Lessee shall have notice or
knowledge of any of the foregoing; provided, however, that the foregoing shall
not apply or be construed to restrict Lessee’s rights in the event of any act or
omission by Lessor constituting gross negligence or willful misconduct for which
the Lessee is not insured or required to be insured hereunder. Except as
specifically set forth in Section 2.5 of the Sub-permit incorporated by
reference into Section 2.3 hereof and as set forth in the Buyback Agreement
referenced in Article 18, the Lease shall be non-cancelable by Lessee for any
reason whatsoever and, except as expressly provided in said Section 2.5 of the
Sub-permit, incorporated by reference into Section 2.3 hereof and as set forth
in the Buyback Agreement, Lessee, to the extent now or hereafter permitted by
Applicable Laws, waives all rights now or hereafter conferred by statute or
otherwise to quit, terminate or surrender this Lease or to any diminution,
abatement or reduction of Rent payable hereunder. Except as specifically set
forth in Sections 6.2 or 6.3 of this Lease, under no circumstances or conditions
shall Lessor be expected or required to make any payment of any kind hereunder
or have any obligations with respect to the use, possession, control,
maintenance, alteration, rebuilding, replacing, repair, restoration or operation
of all or any part of the Personal Property and Lessee expressly waives the
right to require any such action at the expense of Lessor pursuant to any law,
except as otherwise expressly set forth in Sections 6.2 and 6.3 of this Lease.

 

- 31 -



--------------------------------------------------------------------------------

3.7. Sales Tax.

A. In addition to the Rent payable hereunder, the Lessee will pay to the Lessor,
or if required by the Lessor directly to the taxing authority in the manner
specified by the Lessor, the full amount of all Sales Taxes imposed on the
Lessee in respect of the Rent payable by the Lessee under this Lease or in
respect of the rental of space by the Lessee under this Lease. Sales Tax so
payable by the Lessee will: (i) be calculated by the Lessor in accordance with
the applicable legislation; (ii) be paid by the Lessee at the same time as the
amounts to which the Sales Tax applies are payable to the Lessor under the terms
of this Lease; and (iii) despite anything else in this Lease, be considered not
to be Rent, but the Lessor shall have all of the same remedies for and rights of
recovery with respect to such amounts as it has for non-payment of Rent under
this Lease or at law. The Lessor will be responsible for remitting to the
appropriate Governmental Authority all Sales Tax paid by Lessee to Lessor
pursuant to this Section 3.7A in accordance with applicable legislation. If a
deposit is forfeited to the Lessor, or an amount becomes payable to the Lessor
due to a default or as consideration for a modification of this Lease, and the
applicable legislation deems a part of the deposit or amount to include Sales
Tax, the deposit or amount will be increased and the increase paid by the Lessee
so that the Lessor will receive the full amount of the forfeited deposit or
other amount payable without encroachment by any deemed Sales Tax portion.

B. All Capital Expenditures including without limitation, all amounts that are
expended from the Capital Renewals Reserve or which are funded by Lessor and

 

- 32 -



--------------------------------------------------------------------------------

expended by Lessee will include Sales Tax payable by Lessee or Lessor, as the
case may be, less the amount of any credits, rebates, refunds or similar
benefits to which Lessee or Lessor, as applicable, is entitled in respect of
such payment of Sales Tax (for the purposes of this Section 3.7, “Net Sales
Tax”). For greater certainty, all Capital Expenditures that are approved by the
Lessor in accordance with Section 6.3.C and expended in accordance with either
Section 6.3 or Section 6.5, will include Net Sales Tax payable in connection
with such expenditures and funding, and the amount of such Net Sales Tax will be
included in the aggregate additional Lessor Expenditures to be paid by the
Lessee in accordance with Section 6.5. Lessee shall advance to Lessor in trust
such amounts as are necessary to satisfy such Net Sales Tax payable. The Lessor
will hold such advances in trust and will be responsible for remitting to the
appropriate Governmental Authority all Sales Tax paid by Lessee to Lessor
pursuant to this Section 3.7B in accordance with the applicable legislation.

C. To the extent that the applicable legislation imposes Sales Tax on Lessor in
respect of any services provided by Lessee to the benefit of the Lessor in
respect of Capital Expenditures that are approved by the Lessor in accordance
with Section 6.3.C and expended in accordance with Section 6.3.C or 6.5, Lessor
shall advance to Lessee in trust such amounts as are necessary to satisfy such
Sales Tax payable under applicable legislation and such advance will be in
addition to, and not included in the amounts described in Section 3.7B. Lessee
will hold such advances in trust and will be responsible for remitting to the
appropriate Governmental Authority all Sales Tax payable by Lessor to Lessee
pursuant to this Section 3.7C in accordance with the applicable legislation.

 

- 33 -



--------------------------------------------------------------------------------

D. Lessee will be responsible for collecting and remitting any Sales Tax with
respect to the use and occupancy by any of Lessee’s subtenants of the Cypress
Premises or any part thereof.

E. The Lessor shall have all of the rights and remedies available to it due to
the Lessee’s failure to pay Sales Tax in its entirety and/or in a timely manner
as those rights available to the Lessor for a Lessee Event of Default pursuant
to Section 12.1(e).

3.8. Withholding Tax. Notwithstanding anything else in this Agreement including
without limitation any prohibition on abatement, hold-back or set-off of Rent,
the Lessor acknowledges and agrees that the Tenant may withhold Rent or other
amounts payable to Lessor hereunder, or portions thereof, if it is required to
do so by any Applicable Laws including without limitation pursuant to Part XIII
of the Income Tax Act (Canada) as such legislation may be amended, modified,
supplemented or replaced (“Withholding Tax”). Any amounts so withheld shall be
deemed to have been paid to the Lessor.

3.9. Deposit of Prepaid Minimum Rent. If Lessee at Lessee’s option delivers to
Lessor one month’s prepaid Minimum Rent with written direction that the amount
is to be held and applied pursuant to the provisions of this Section 3.9 as a
Deposit for payment of Minimum Rent( the “Deposit”), Lessor will put such
Deposit in a separate interest bearing account, with interest, subject to this
Section 3.9, accruing to the benefit of the Lessee and Lessor will not commingle
such funds provided that, Lessor may hold such Deposit in the same account as
the deposit monies delivered to the Trust by the Lessee pursuant to the
Sub-Permit and Lease Agreement. The Deposit amount will be applied by Lessor to
the payment of Minimum Rent in the event that : (i) Lessee is delinquent in the
payment of any installment of Minimum Rent, and (ii) Lessor has delivered to
Lessee a written notice of nonpayment of such installment, and (iii)

 

- 34 -



--------------------------------------------------------------------------------

Lessee has failed to cure the payment default within the cure period allowed in
this Lease. Lessee will not be deemed in default for failing to pay any single
installment of Minimum Rent so long as Lessor has in its possession an unapplied
Deposit in an amount sufficient to pay in full such delinquent installment.
Lessor will notify Lessee in writing of any such application of the Deposit upon
such application. At the expiry of this Lease or earlier termination pursuant to
the exercise by the Lessee of its Buyback Option under the Buyback Option
Agreement, the Lessor will return to the Lessee any unused Deposit plus all
interest accrued thereon, provided the Lessee is current on all Rent payments.
If the Lease is terminated by the Lessor as a result of an Event of Default,
then the Lessor may apply the Deposit and any accrued interest thereon upon such
termination to any damages, losses or costs suffered or incurred by the Lessor
as a result of such Event of Default and termination provided that the Lessor
provides to the Lessee written evidence of such damages, losses or costs and
returns to the Lessee any unused portion thereof.

4. PERSONAL PROPERTY TITLE. Lessor and Lessee hereby declare that this Lease is,
and is intended to be, a true lease and not a lease intended as security or a
lease in the nature of a security interest. Lessee shall not acquire any right,
equity, title or interest in the Personal Property, except the right, as lessee,
to use the Personal Property under the terms of this Lease. The Personal
Property is, and shall at all times during the Term be and remain, the sole and
exclusive property of Lessor. Notwithstanding any registration of the Personal
Property in the name of the Lessee to comply with any Applicable Laws, and other
than its rights under the Buy-Back Agreement, Lessee shall have no right, title
or interest in the Personal Property as a result of this Lease, except solely
the right to use the Personal Property as expressly set forth herein. Lessee
shall keep all of the Personal Property within the Cypress Premises and not
remove any of the Personal Property therefrom, except in the normal course of
use and/or

 

- 35 -



--------------------------------------------------------------------------------

maintenance and repair of such Personal Property, without obtaining Lessor’s
prior written consent, which may be withheld in Lessor’s Sole Discretion. Any
replacements, accessories, additions or attachments which become a component
part of the Personal Property shall immediately vest in Lessor and shall be
included under the terms hereof.

5. USE OF THE PERSONAL PROPERTY.

5.1. Permitted Use.

A. Lessee shall at all times during the Term and at any other time that Lessee
shall be in use and occupancy of the Cypress Premises, continuously use and
operate the Personal Property solely for commercial purposes in strict
compliance with the terms of the Cypress Permit, the VANOC Agreement, and
Applicable Laws, and shall use reasonable commercial efforts to seek to maximize
Gross Revenues. Lessee shall not use the Personal Property or any portion
thereof for any other use without the prior written consent of Lessor. No use
shall be made or permitted to be made of the Personal Property and no acts shall
be done which will cause the cancellation of any insurance policy covering the
Cypress Premises, the Personal Property or any part thereof (unless another
adequate policy is available), and Lessee shall not sell or otherwise provide or
permit to be kept, used or sold in or about the Cypress Premises any article
which may be prohibited by law or by the standard form of fire insurance
policies, or any other insurance policies required to be carried hereunder, or
fire underwriter’s regulations. Lessee shall, at its sole cost, comply with all
Insurance Requirements. Further, Lessee shall not take or omit to take any
action, the taking or omission of which materially impairs the value or the
usefulness of the Cypress Premises or the Personal Property, or any part thereof
for its Permitted Use.

 

- 36 -



--------------------------------------------------------------------------------

B. Lessee shall proceed with all due diligence and exercise commercially
reasonable efforts to obtain and maintain all approvals necessary to
continuously use and continuously operate the Personal Property for its
Permitted Use under Applicable Laws. Lessor shall reasonably cooperate with
Lessee in this regard, at no expense to Lessor, including executing all
applications and consents required to be signed by Lessor, to which Lessor has
no reasonable objection, in order for Lessee to obtain and maintain such
approvals.

C. Lessee shall not use or suffer or permit the use of the Personal Property for
any unlawful purpose. Lessee shall not commit or suffer to be committed any
waste of the Personal Property, or cause or permit any unlawful nuisance thereon
or therein. Except as may be required by law or any order of a Court having
jurisdiction over the Cypress Premises or Lessee, Lessee shall not permit the
Personal Property, or any portion thereof, to be used in such a manner as might
reasonably impair Lessor’s rights or title thereto or to any portion thereof, or
may reasonably allow a claim or claims for adverse usage or adverse possession
by any person or implied dedication of the Personal Property or any material
portion thereof.

5.2. Compliance with Legal/Insurance Requirements, Etc. Subject to the
provisions of Article 9, Lessee, at its sole expense, shall (i) comply with all
Legal Requirements and Insurance Requirements, and with all reasonable
requirements of Secured Loan Documents which do not materially impair Lessee’s
operations or cause Lessee to incur any substantial expense, in respect of the
use, operation, maintenance, repair, alteration and restoration of the Personal
Property, (ii) comply with all Permitted Encumbrances; and (iii) comply with all
appropriate licenses, and other authorizations and agreements (including the
VANOC

 

- 37 -



--------------------------------------------------------------------------------

Agreement) required for, or in respect of, any use of the Personal Property, if
any, then being made and which are material to the use and operation of the
Cypress Premises, and for the proper operation and maintenance of the Personal
Property thereon. Notwithstanding the foregoing, the Lessee will have no
obligation to comply, or liability for non-compliance, if such non-compliance is
a result of the Lessor exercising its discretion not to consent, to the
detriment of the Lessee, to a course of action by the Lessee as requested by the
Lessee pursuant to the terms of this Lease.

5.3. Environmental Matters.

A. In the event of the discovery of Hazardous Materials on any portion of the
Cypress Premises during the Term, Lessee shall undertake appropriate and prudent
actions to promptly remove such Hazardous Materials, together with all
contaminated soil and containers, and shall otherwise remedy the problem in
accordance with all Environmental Laws without duplication in connection with
any other agreements between Lessee and Lessor in respect of indemnification for
environmental matters. Lessee shall indemnify, defend and hold Lessor harmless
from and against all loss, costs, liability and damage (including, without
limitation, engineers’ and legal fees and expenses, and the cost of litigation)
arising from the presence of Hazardous Materials on the Cypress Premises; and
this obligation of Lessee shall survive termination of this Lease for the
applicable period of any statute of limitations.

B. Each party shall promptly notify the other party concerning the presence of
any Hazardous Materials on or under the Cypress Premises, in violation of
Applicable Laws, of which the notifying party has knowledge; provided, however,
that unless required by Legal Requirements, the parties shall otherwise maintain
such information confidential.

 

- 38 -



--------------------------------------------------------------------------------

5.4. Negative Covenants. Lessee covenants and agrees with Lessor that Lessee
will not during the Term without the prior written consent of Lessor:

 

  (a) engage in any activities of a material nature other than the operation of
the Cypress Premises and all necessary or advisable activities related thereto;

 

  (b) incur, assume or otherwise become liable to pay any Financial Indebtedness
other than that certain guaranty granted by the Lessee to JP Morgan Chase Bank,
N.A. as administrative agent for certain banks, LaSalle Bank Midwest National
Association, as syndication agent and General Electric Capital Corporation, as
co-administrative agent; provided, however, that Lessee may incur, assume or
otherwise become liable to pay Financial Indebtedness up to a maximum of
U.S.$1,500,000, in the aggregate for both the Lessee and Skylift, but only for
working capital necessary to finance inventory and other working capital needs
of Lessee; further provided that in any event none of such Financial
Indebtedness shall be secured by any sublease, assignment, lien, security or
other interest in the Lessee’s rights, title or interest under this Lease;

 

  (c) sell or agree to sell or otherwise dispose of or assign any of its
interest in this Lease other than in accordance with the provisions of Article
16;

 

  (d) enter into any material agreement or contract involving more than
U.S.$100,000.00 in annual cost or value during the initial Lease Year (with such
U.S.$100,000.00 threshold amount to be increased by three percent (3%), on a
compounded basis, for each succeeding Lease Year) that is not approved in
advance by the Lessor;

 

- 39 -



--------------------------------------------------------------------------------

  (e) incur in any calendar year, an aggregate of Capital Expenditures for the
Personal Property that exceed the aggregate amounts budgeted for Capital
Expenditures in the Capital Reserve Budget (other than Capital Expenditures due
to Emergency Requirements and Capital Expenditures approved in advance by
Lessor);

 

  (f) enter into any joint venture (regardless of the form of joint venture) or
any co-ownership arrangement;

 

  (g) enter into any future sublease in respect of the Personal Property in
breach of the Secured Loan Documents; or

 

  (h) enter into any management agreement or leasing agreement with respect to
the Personal Property.

5.5. Nature Of Relationship. Nothing contained in this Lease shall be deemed to
create any relationship between the Lessor and Lessee other than the
relationship of lessor and lessee.

5.6. Application of Cypress Permit and VANOC Agreement. Notwithstanding anything
else contained herein, Lessee covenants and agrees in favor of the Lessor that:

 

  (a) it shall assume, observe, perform and be bound by all of the terms,
covenants, conditions, agreements and obligations of the Lessor, as assignee of
the VANOC Agreement and as Permittee under the terms of the Cypress Permit, from
time to time, including without limitation the payment of all fees under the
Cypress Permit and under the VANOC Agreement, if any.

 

- 40 -



--------------------------------------------------------------------------------

  (b) it shall not do or neglect to do any act or thing which would bring about
any breach of any of the provisions of the Cypress Permit or the VANOC Agreement
at any time;

 

  (c) it shall comply with the Permitted Encumbrances and all encumbrances in
connection with the Cypress Premises and the Personal Property including the
obligation to make any financing payment due and owing under any equipment
leases affecting the Personal Property;

 

  (d) if any term of this Lease is directly contradictory to any term of the
Cypress Permit or the VANOC Agreement, the term of the Cypress Permit or the
VANOC Agreement, as the case may be, shall prevail and, without limiting the
generality of the foregoing, any requirements of the Minister or any other
Government Agency having authority under or pursuant to the Cypress Permit or
with respect to the Cypress Premises and including any statute, regulations,
rules, guidelines, ordinances, decrees, treaties, policies or notices having the
force of law, shall prevail over the terms of this Lease;

 

  (e) wherever in the VANOC Agreement, a covenant benefiting the operations of
the Lessee at the Cypress Premises is made by VANOC in favour of the Lessor (for
so long as this Lease shall remain in effect and free from a Tenant Event of
Default) such covenant shall be deemed to be made by VANOC in favour of Lessee
as well as Lessor.

 

- 41 -



--------------------------------------------------------------------------------

5.7. Equipment Leases. Lessee will timely pay and keep current all leases and
financing payments due to the holders of the liens and security interests
identified in Exhibit “B” as “Permitted Encumbrances” and all future equipment
leases. Lessee shall not enter into any equipment lease that is not a capital
lease for equipment having a fair market value exceeding U.S. $25,000, or annual
lease expense exceeding U.S. $25,000, without the prior written consent of
Lessor, and all such Equipment Leases shall expressly authorize a turnover to
Lessor or its designee of such equipment and Equipment Lease pursuant to the
terms of the Turnover Agreement. Lessee agrees to turn over delivery of such
equipment to Lessor or its designee in good operating condition and repair at
the termination of this Lease. The dollar limits in this Section 5.7 shall
increase annually by 3%, compounded annually.

5.8. Limitations on Lessee’s Exercise of Authority. Notwithstanding the
appointment and general grant of authority in Section 2.2 above, Lessee agrees
with Lessor that, without Lessor’s prior written consent, Lessee shall not agree
to any amendment, modification, restatement, or replacement of, or supplemental
agreement with respect to the VANOC Agreement, or to the waiver or termination
of any material obligation of any other party thereto. Without Lessor’s prior
written consent, the Lessee will neither perform any act nor make any decision
that could result in any increase in liability to Lessor or adverse financial
impact to the Lessor or Lessee. Without limiting the foregoing, Lessee shall not
participate in or permit the construction or installation of any Improvements
other than those expressly contemplated by the terms of the VANOC Agreement (as
such Agreement may hereafter be modified and amended by VANOC and Lessor).
Lessor agrees that it will promptly review any amendment, modification,
restatement, replacement, or supplemental agreement with respect to the VANOC
Agreements that is recommended by Lessee, and if approved by Lessor will execute
same as the

 

- 42 -



--------------------------------------------------------------------------------

contracting party thereto. Lessee will keep Lessor regularly and timely informed
with respect to any material acts or decisions made by Lessee affecting the
VANOC Agreement and as to the performance by Lessee and by the other parties to
the VANOC Agreement of the obligations thereunder. Copies of all correspondence
by Lessee and its employees, agents and consultants with the Province or VANOC
shall be retained by Lessee and delivered to Lessor promptly upon request.

6. REPAIRS, MAINTENANCE AND REPLACEMENTS

6.1. Inspection and Acceptance. Lessee has fully inspected the Personal Property
and is satisfied with and has accepted the Personal Property in its existing
condition for the purpose of this Personal Property Lease.

6.2. Repairs and Maintenance Costs.

A. Lessee shall at Lessee’s sole cost and expense, (i) maintain the Personal
Property in good repair and working condition, and in accordance with all
Government Agency required and industry recommended safety and maintenance codes
and requirements and shall make such maintenance, repairs and alterations as
necessary for such purposes, (ii) cause inspections to be made of all lift
equipment on a regular basis in accordance with all requirements of Government
Agencies, and (iii) not commit waste or permit impairment or deterioration of
the Personal Property (normal wear and tear excepted); (iv) not abandon the
Personal Property; (v) comply in all material respects with all Applicable Laws
applicable to the Personal Property; (vi) provide prompt written notification to
Lessor of any material adverse change to the Personal Property; (vii) promptly
undertake appropriate assessment, remedial and preventative actions sufficient
to meet any guidelines or regulations adopted by applicable Government

 

- 43 -



--------------------------------------------------------------------------------

Agencies or standards generally employed by well-operated Canadian ski resorts
in the region in connection with the safety of the ski operations and operating
equipment as it relates to use of the Personal Property and the Prevention of
any material adverse change. Except for those items of Personal Property
disposed of by Lessee in the ordinary course due to obsolescence, inability to
repair, or replacement, Lessee shall in any event return the Personal Property
to Lessor at the expiration of the Term in as reasonably as good a condition as
when received, ordinary wear and tear excepted, and shall make or cause to be
made such maintenance, repairs and alterations as necessary for such purposes.

B. If Lessor notifies Lessee in writing of the need for Lessee to undertake
repairs and maintenance to any of the Personal Property in accordance with the
provisions of this Section 6.2, specifying the items of repair or maintenance in
question, Lessee shall respond within ten (10) Business Days as to Lessee’s
planned course of action with respect to the specific items identified by
Lessor, or as to such items which Lessor feels are inappropriate, except in the
case of an emergency in which event the Lessee shall respond as quickly as the
emergency requires. If Lessee disputes the Lessor’s determination that repair or
maintenance is needed, or otherwise fails thereafter to promptly undertake such
repairs and maintenance or other action identified by Lessor, Lessor may at
Lessor’s option request arbitration for resolution of the dispute. Lessor shall
not have the right to terminate the Lease as a result of such repair or
maintenance failure, or other failure, but shall have the right to specific
performance of the Lessee’s obligations if the arbitrator so awards it. If the
arbitrator awards specific performance to Lessor, such award shall be binding
upon the Lessee and enforceable in the courts of the Province. The prevailing
party in any such arbitration and in obtaining of a court order

 

- 44 -



--------------------------------------------------------------------------------

shall be entitled to all costs and expenses incurred in connection with the
enforcement of Lessee’s obligations under this Section 6.2. If the arbitrator or
courts does not specify the time within which such repair or maintenance must be
carried out, then the Lessee shall present a plan for rectification to the
Lessor and shall promptly carry out such plan, acting reasonably.

6.3. Capital Renewals Reserve.

A. Lessor and Lessee shall establish a reserve account in Lessor’s name, with
Lessee’s designee(s) as signatory on the account (the “Capital Renewals
Reserve”), in a bank or similar institution selected by Lessor and reasonably
acceptable to Lessee, to cover the cost of approved Capital Expenditures. The
Capital Renewals Reserve is the exclusive property of the Lessor, but so long as
no Event of Default shall exist hereunder, for which notice has been given to
the Tenant in accordance with Section 12.1, Lessor agrees that Lessee shall be
the sole signatory on the account; provided however that any withdrawal by
Lessee that is materially inconsistent with the Lessor approved Capital Reserve
Budget for Personal Property will require Lessor’s consent.

B. For each Accounting Period during the Term hereof, Lessee shall transfer into
the Capital Renewals Reserve an amount equal to six percent (6%) of Gross
Revenues. Transfers into the Capital Renewals Reserve shall be made at the time
of each interim accounting described in Section 17.2 hereof.

C. Lessee shall prepare an annual estimate (the “Capital Reserve Budget”) of the
Capital Expenditures necessary for the Personal Property anticipated during the
ensuing Fiscal Year, and shall deliver the Capital Reserve Budget to Lessor for
its review, comment and approval sixty (60 ) days prior to the end of the Fiscal
Year, in each case

 

- 45 -



--------------------------------------------------------------------------------

acting reasonably and taking into account the operating experience of the
Lessee. The Capital Reserve Budget shall also indicate the estimated time
schedule for making such replacements, renewals, and additions, a reasonable
description of items required to be replaced or added, unit costs and costs in
the aggregate, together with such additional information as Lessor shall
reasonably request.

D. In compliance with the approved Capital Reserve Budget, Lessee shall from
time to time expend moneys from the Capital Renewal Reserve Account as necessary
to make such approved Capital Expenditures as may be required to maintain
Personal Property in good working order and condition and to improve, modernize
or alter the Personal Property up to the balance in the Capital Renewals
Reserve. No expenditures will be made in excess of said balance without the
approval of Lessor. In addition, Lessee shall not, without Lessor’s approval,
acting reasonably, make any expenditures from the Capital Renewals Reserve that,
in the aggregate, exceed the total aggregate amount of expenditures set forth in
the then-applicable Capital Reserve Budget; provided, however, that Lessee shall
be authorized to take appropriate remedial action (including making any
necessary expenditures from the Capital Renewals Reserve above the total
aggregate amount set forth in the then-applicable Capital Reserve Budget),
without receiving Lessor’s prior approval, to the extent immediately required to
remedy or respond to any of the Emergency Requirements (provided further that
Lessee shall notify Lessor of any such remedial action that requires more than a
de-minimus expenditure of funds from the Capital Renewals Reserve and shall
promptly deliver to Lessor for Lessor’s approval a revised Capital Reserve
Budget showing how such Capital Reserve Budget is impacted as a result of such
emergency expenditure and how such

 

- 46 -



--------------------------------------------------------------------------------

over-Budget expenditure is to be resolved ). At the end of each Fiscal Year, any
amounts remaining in the Capital Renewals Reserve shall be carried forward to
the next Fiscal Year. The Capital Renewals Reserve will be kept in an
interest-bearing account, and any interest which accrues thereon shall be
retained in the Capital Renewals Reserve. Interest which accrues on amounts held
in the Capital Renewals Reserve, shall not result in any reduction in the
required transfers to the Capital Renewals Reserve set forth in Section 6.3.B
above, or (2) be included in Gross Revenues. The Lessor’s funding of the Capital
Reserve Account pursuant to this Section 6.3 shall not be deemed an Additional
Lessor Expenditure and shall not result in additional Rent from Lessee.

6.4. Withdrawal By Lessor From Capital Renewals Reserve Account. Lessor may at
Lessor’s option from time to time, withdraw moneys from the Capital Renewals
Reserve Account; provided that all such withdrawals shall be used for Capital
Expenditures related to the Cypress Premises or the Improvements thereon or
Personal Property therewith; and further provided that so long as no Event of
Default shall exist under this Lease for which notice has been given to Lessee
in accordance with Section 12.1, no withdrawal shall be made without the prior
consent of the Lessee. Lessee shall not withhold or delay its consent to any
Lessor request for withdrawal under this Section 6.4 for which the Lessor has
provided information that establishes to the Lessee’s satisfaction that the
Lessor’s withdrawal of moneys is reasonable and consistent with the purpose for
which the Capital Renewals Reserve is established. The Lessor acknowledges and
agrees that a withholding of consent by the Lessee in accordance with this
Section 6.4 will not be an Event of Default and the Lessor will not claim an
Event of Default in respect of same.

 

- 47 -



--------------------------------------------------------------------------------

6.5. Capital Expenditures Exceeding Capital Renewals Reserve. Lessee shall
notify Lessor of the need for any Capital Expenditures determined by Lessee to
be necessary or desirable for the Personal Property. Lessee will provide to
Lessor such information regarding the nature of the Capital Expenditure as
Lessor may request. Lessor shall have no obligation to fund any such Capital
Expenditure exceeding the amount of capital available in the Capital Renewals
Reserve. Lessor may, in Lessor’s Sole Discretion, fund the cost of such excess
Capital Expenditure at a mutually determined Subsequently Agreed Lease Rate. To
the extent that Lessor funds any Capital Expenditures, all such amounts shall be
Additional Lessor Expenditures and increase the amount of Minimum Rent payable
hereunder for subsequent Fiscal Years. Lessor agrees to review any alternative
financing proposal provided by Lessee for Lessee to finance such excess Capital
Expenditure at Lessee’s sole cost and expense from a party other than the Lessor
and may, in Lessor’s Sole Discretion, approve or refuse to approve the proposed
excess Capital Expenditure and/or such alternative financing option.

6.6. Ownership of Replacements. All repairs, alterations, improvements,
additions, renewals or replacements made pursuant to this Article 6, and all
Personal Property shall be the property of Lessor, provided that all Personal
Property additions hereafter made under the VANOC Agreement shall become the
property of the Lessor in accordance with the arrangements made pursuant to the
VANOC Agreement, but in any event upon completion of the Olympic and Paralympic
games contemplated thereunder.

6.7. Lessee’s Personal Property. At or prior to the expiration or sooner
termination of the Lease (unless such termination occurs in connection with
Lessee’s purchase of the Personal Property pursuant to its Buyback Option),
Lessor may elect either (a) to give Lessee Notice that Lessee shall be required,
within ten (10) Business Days after such expiration or

 

- 48 -



--------------------------------------------------------------------------------

termination, to remove Lessee’s Personal Property from the Cypress Premises or
(b) to buy all or a portion of Lessee’s Personal Property by paying Lessee the
book value of such property. Lessor may request an inventory of Lessee’s
Personal Property, and the assigned book value of each unit of such Lessee’s
Personal Property as a condition for Lessor’s making such election. Further, if
requested by Lessor, Lessee will provide evidence that any item of Lessee’s
Personal Property was acquired by Lessee from its separate funds and not as a
result of payment from the Capital Renewals Reserve. Personal Property that is
required to be turned over to the Lessor pursuant to the Turnover Agreement is
not Lessee’s Personal Property whether or not paid for from Lessee’s separate
funds. Failure of Lessor to make such election shall be deemed an election to
proceed in accordance with clause (b) preceding.

6.8. Yield Up. Upon the expiration or sooner termination of this Lease (unless
such termination occurs at the closing after Lessee’s exercise of its Buyback
Option pursuant to the Buyback Option Agreement), Lessee shall at Lessee’s sole
cost and expense:

A. prior to vacating the Cypress Premises make or cause to be made such
maintenance, repairs, and alterations as may be necessary to put the Personal
Property in the condition required by this Section 6.8; and

B. deliver the Personal Property to Lessor in substantially the same condition
in which the Personal Property was in on the Commencement Date, except as
repaired, replaced, rebuilt, restored, replaced, altered or added to as
permitted or required by the provisions of this Lease, reasonable wear and tear
(and casualty damage, in the event that this Lease is terminated following a
casualty in accordance with Article 11) excepted; and

C. use Lessee’s good faith, commercially reasonable efforts to transfer to
Lessor, and cooperate with Lessor or Lessor’s nominee in connection with the
processing

 

- 49 -



--------------------------------------------------------------------------------

of all applications for transfer to Lessor (or Lessor’s designee) of, all
Licenses and Permits and other governmental authorizations and all Contracts
entered into by Lessee in connection with the Personal Property and to the
extent not provided for in the Sub-permit, including Contracts with Governmental
Agencies which may be necessary for the use and operation of the Personal
Property on the Cypress Premises and Improvements as then operated. Lessor shall
indemnify and hold Lessee harmless for all claims, costs and expenses (including
reasonable legal fees) arising from acts or omissions by Lessor under such
Contracts subsequent to the date of transfer thereof to Lessor; and Lessee shall
indemnify and hold Lessor harmless for all claims, costs and expenses (including
reasonable legal fees) arising from acts or omission by Lessee under such
Contracts and/or the Licenses and Permits prior to the date of transfer thereof
to Lessor; and (ii) Lessee shall re-assign to Lessor or Lessor’s nominee all of
its right, title and interest under all then existing subleases.

D. Turnover and deliver to Lessor all of the personal property required to be
turned over to Lessor pursuant to the Turnover Agreement.

6.9. Management Matters. Lessee shall not enter into a management agreement (the
“Management Agreement”) with respect to the Personal Property without Lessor’s
prior written consent. Any such Management Agreement shall expressly provide
that the Management Agreement and all provisions thereof are expressly
subordinate and subject to the terms of this Lease, and that the manager shall
at all times be an “eligible independent contractor” as defined in
Section 856(d) of the Code.

 

- 50 -



--------------------------------------------------------------------------------

7. IMPROVEMENTS, ETC.

7.1. No Liens. Lessee shall not grant a Lien on or security interest in the
Cypress Premises or the Personal Property, or Lessee’s interest under this
Lease, without the prior written consent of Lessor, which consent may be
withheld by Lessor in Lessor’s Sole Discretion.

7.2. Salvage. Other than Lessee’s Personal Property, all materials which are
scrapped or removed in connection with the making of repairs, alterations,
improvements, renewals, replacements and additions pursuant to Article 6 shall
be disposed of by Lessee and the net proceeds thereof, if any, shall be
deposited into the Capital Reserve Account

8. LIENS.

Subject to Article 9, Lessee shall not directly or indirectly, create or allow
to remain, and shall promptly discharge, at its expense, any Lien, encumbrance,
attachment, title retention agreement or claim upon the Personal Property, or
Lessee’s interest under this Lease, or any attachment, levy, claim or
encumbrance in respect of the Rent, other than (a) Permitted Encumbrances,
(b) restrictions, Liens and other encumbrances which are consented to in writing
by Lessor, (c) Liens for those taxes of Lessor which Lessee is not required to
pay hereunder, (d) subleases, if any, permitted by Article 16, (e) Liens for
Impositions or for sums resulting from non-compliance with Legal Requirements so
long as (i) the same are not yet due and payable, or (ii) are being contested in
accordance with Article 9, (f) Liens of mechanics, labourers, materialmen,
suppliers or vendors incurred in the ordinary course of business that are not
yet due and payable (but will be paid in full by Lessee) or are for sums that
are being contested in accordance with Article 9, (g) any Secured Loan Documents
or other Liens which are the responsibility of Lessor pursuant to the provisions
of Article 12, and (h) Lessor’s Liens.

 

- 51 -



--------------------------------------------------------------------------------

9. PERMITTED CONTESTS

9.1. Right to Contest. Lessee shall have the right at Lessee’s sole cost and
expense to contest the amount or validity of any Imposition, Legal Requirement,
Insurance Requirement, Environmental Obligation, Lien, attachment, levy,
encumbrance, charge or claim (collectively, “Claims”) as to the Personal
Property, by appropriate legal action or proceedings, conducted in good faith
and with due diligence, provided that (a) the foregoing shall in no way be
construed as relieving, modifying or extending Lessee’s obligation to pay any
Claims required hereunder to be paid by Lessee as finally determined, (b) such
contest shall not cause Lessor or Lessee to be in default under the Sub-Permit
and Lease Agreement, or any Secured Loan Documents, deed of trust or other
agreement encumbering the Personal Property or any part thereof and Lessee shall
not contest any requirement set forth in the Secured Loan Documents, (c) no part
of the Personal Property nor any Rent therefrom shall be in any immediate danger
of sale, forfeiture, attachment or loss, and (d) Lessee hereby indemnifies and
holds harmless Lessor from and against any cost, claim, damage, penalty or
reasonable expense, including reasonable legal fees, incurred by Lessor in
connection therewith or as a result thereof. Lessor agrees to join in any such
proceedings if required legally to prosecute such contest, provided that Lessor
shall not thereby be subjected to any liability therefore (including, without
limitation, for the payment of any costs or expenses in connection therewith)
unless Lessee agrees to assume and indemnify Lessor with respect to the same.
Lessee shall be entitled to any refund of any Claims and such charges and
penalties or interest thereon which have been paid by Lessee or paid by Lessor
to the extent that Lessor has been reimbursed by Lessee. If Lessee shall fail
(a) to pay or cause to be paid any Claims when finally determined, (b) to
provide reasonable security therefore, or (c) to prosecute or cause to be
prosecuted any such contest diligently and in good faith, Lessor may, upon
Notice

 

- 52 -



--------------------------------------------------------------------------------

to Lessee, pay such charges, together with interest and penalties due with
respect thereto, and Lessee shall reimburse Lessor therefore, upon demand, as
Additional Charges, together with interest at the Interest Rate from the date of
Lessor’s payment until reimbursement.

10. RISK OF LOSS AND INSURANCE

10.1. Insurance. Lessee will secure and maintain, with the premiums thereon
fully paid in advance, at Lessee’s expense, all risk property insurance
(including extra expense insurance) on all of the Personal Property and tangible
items of Retained Business Assets, all for the full replacement cost thereof.
Lessee shall also procure and maintain for the benefit of Lessor, at Lessee’s
sole cost and expense:

 

  (a) use and occupancy or business interruption insurance covering loss of
income to Lessee and Lessor, as applicable, for a minimum indemnity period of
twelve (12) months resulting from interruption of business caused by the
occurrence of any of the risks insured against under the property damage
insurance referred to in Section 10.1 above;

 

  (b)

comprehensive or commercial liability insurance on a claims made basis against
claims for personal injury, death or property damage suffered by others arising
out of the operations of Lessee or other occupants of the Cypress Premises,
indemnifying and protecting Lessee and Lessor, and any Secured Party specified
by Lessor and the Province if required under the terms of the Permit, in such
amounts and to such extent as may from time to time be usual and prudent for
companies operating or owning similar properties (which amounts shall initially
be U.S. twenty-five million dollars (U.S. $25,000,000.00) (including liquor
liability) for any

 

- 53 -



--------------------------------------------------------------------------------

 

personal injury, death, property damage or other claim in respect of any one
accident or occurrence) and, without limitation of the foregoing, with
provisions for cross liability and severability of interests and naming Lessor
and any Secured Party specified by Lessor as an additional insured; and if
alcoholic beverages are served on the Premises, liquor liability is required in
the above;

 

  (c) Business auto liability insurance, including owned, non-owned and hired
vehicles, for combined single limits (including bodily injury and property
damage) of not less than U.S. five million dollars (U.S. $5,000,000.00) each
Occurrence;

 

  (d) worker compensation insurance or insurance required by similar employee
benefit acts as required by law, as well as employer’s liability insurance in
amounts not less than U.S. one million dollars (U.S. $1,000,000) per
accident/per disease;

 

  (e) such additional insurance as may reasonably be required from time to time,
by (i) the Cypress Permit and (ii) a Secured Party under any Secured Loan
Documents.

10.2. General Insurance Provisions.

A. All insurance described in Section 10.1 shall be with companies with an A.M.
Best Rating of A-VII or greater. If Lessee wishes to place insurance in an
insurance company that is affiliated with Lessee, the financial standing and
creditworthiness of the affiliate is subject to Lessor’s approval, and Lessee
will deliver Lessor such financial information regarding the affiliate as may be
requested by Lessor prior to approval. All

 

- 54 -



--------------------------------------------------------------------------------

insurance may be obtained through blanket insurance programs, provided that such
blanket programs substantially fulfill the requirements specified herein. The
blanket insurance programs may include deductibles or risk retention levels;
however, the deductibles or risk retention levels allocated to the Cypress
Premises and the Leased Property shall be limited to the Insurance Retention as
defined in Section 10.3. The charge-back/deductible for general liability
insurance and workers’ compensation insurance allocated to the Cypress Premises
and Leased Property shall not exceed U.S. One Hundred Thousand Dollars (U.S.
$100,000) unless such greater amount is agreeable to both Lessor and Lessee. The
property insurance deductible allocated to the Cypress Premises and the Leased
Property shall not exceed U.S. One Hundred Thousand Dollars (U.S. $100,000)
unless such greater amount is agreeable to both Lessor and Lessee, or if a
higher deductible for high hazard risks (i.e., wind or flood) is mandated by the
insurance carrier.

B. Lessor hereunder shall be listed as a lender loss payee and additional
insured on all such policies and such policies shall provide coverage for any
and all claims arising in connection with the ownership or operation of the
Personal Property and Retained Business Assets. The insurance required under
this Section 10 shall name the Lessor as the first loss payee, as well as the
Province if required by the Permit, and any Secured Party specified by Lessor,
in writing, as required by the Secured Loan Documents. All insurance provided
for in this Article 10 shall be written in the name of the Parties and their
respective Affiliates and any permitted Secured Party, as their interests may
appear, and shall contain (a) to the extent available, a provision requiring the
insurance company to notify each Party of any cancellation or material change at
least

 

- 55 -



--------------------------------------------------------------------------------

thirty (30) days prior thereto; and (b) a standard provision for the benefit of
such Secured Party. All proceeds of insurance obtained pursuant to this
Section 10 shall be payable to Lessor as a first loss payee and shall be made
available by Lessor to the repair, rebuilding or replacement of the damaged
Leased Property. Lessor shall make available to Lessee the insurance proceeds
required by Lessee from time to time to pay the costs of repair, rebuilding or
replacement of the damaged Leased Property by deposit of such sums into the
Capital Renewal Reserves account or otherwise as required by Lessor. If for any
reason the Leased Property is not repaired, rebuilt or replaced, or if there are
excess insurance proceeds, Lessor shall be entitled to retain such monies or, at
Lessor’s option, deposit such monies into the Capital Renewals Reserve fund for
future Capital Expenditure requirements.

C. Lessee shall deliver to Lessor prior to the effective date of this Lease
(and, with respect to any renewal policy, at least 30 days prior to the
expiration of the existing policy) certificates of insurance evidencing the
insurance coverages required under this Article 10 and any renewals thereof. All
such certificates of insurance shall, to the extent obtainable, state that the
insurance shall not be cancelled or materially reduced without at least sixty
(60) days’ prior written notice to the certificate holder. Upon Lessor’s
request, copies of said policies shall be delivered to Lessor for Lessor’s
review. All such insurance shall be evaluated by Lessor, Lessee and Secured
Party from time to time to ensure that the limits and coverages are adequate.

D. Notwithstanding the foregoing or anything else contained herein or elsewhere,
in addition to the foregoing requirements, Lessee shall also ensure that all
requisite insurance is obtained and maintained throughout the Term in accordance
with

 

- 56 -



--------------------------------------------------------------------------------

all requirements set forth in any Secured Loan Documents (including, without
limitation, all requirements with respect to the insurance company providing the
policies and all other provisions relating to insurance set forth in the Secured
Loan Documents).

10.3. Costs and Expenses.

A. All charges under any blanket programs shall be allocated to the Cypress
Premises and other similar participating projects on a reasonable basis.

B. “Insurance Retention” shall mean the insurance policy deductible; however,
for any insurance obtained through the blanket insurance programs, “Insurance
Retention” shall mean the Cypress Premises per occurrence limit for any loss or
reserve as established for the Cypress Premises, which limit shall be the same
as is applied to other similar projects participating in the blanket insurance
programs, or such higher amount if mandated by the insurer for high hazard risks
such as earthquake, flood and wind.

10.4. Waiver of Subrogation. All policies of insurance will provide that (i) the
insurance company will have no right of subrogation against any Secured Party or
Lessor, or any of their respective Affiliates or the agents or employees
thereof, and (ii) that the proceeds thereof in the event of loss of damage will,
to the extent payable to any Secured Party, be payable notwithstanding any act
of negligence or breach of warranty by Lessor which might otherwise result in
the forfeiture or nonpayment of such insurance proceeds.

10.5. Indemnification of Lessor. Except as expressly provided herein including
as otherwise covered by insurance, Lessee shall protect, indemnify and hold
harmless Lessor for, from and against all liabilities, obligations, claims,
damages, penalties, causes of action, costs and reasonable expenses (including,
without limitation, reasonable legal fees), to the maximum

 

- 57 -



--------------------------------------------------------------------------------

extent permitted by law, imposed upon or incurred by or asserted against Lessor
by reason of: (a) any accident, injury to or death of persons or loss of or
damage to property of third parties (in any way connected to the Personal
Property) occurring during the Term of this Personal Property Lease or otherwise
while Lessee remains in possession or control of any Personal Property or
Retained Business Assets in any way connected to the Personal Property, and
(b) any use, misuse, condition, management, maintenance or repair by Lessee or
anyone claiming under Lessee of the Personal Property or Lessee’s Personal
Property during the Term or any litigation, proceeding or claim by Governmental
Agencies to which Lessor is made a party or participant relating to such use,
misuse, condition, management, maintenance, or repair thereof; provided,
however, that Lessee’s obligations hereunder shall not apply to any liability,
obligation, claim, damage, penalty, cause of action, cost or expense arising
from any gross negligence or willful misconduct of Lessor, its employees, agents
or contractors. Lessee, at its expense, shall defend any such claim, action or
proceeding asserted or instituted against Lessor covered under this indemnity or
may compromise or otherwise dispose of the same. The obligations of Lessee under
this Section 10.5 shall survive the termination of this Lease for a period of
three (3) years, plus for such additional time as is necessary until any such
claim, action or proceeding asserted or instituted against Lessor covered under
this indemnity is completely and finally resolved and all opportunities for
appeals have passed.

10.6. Lessor Advance. If Lessee fails to deliver the original policies and
certificates required under Sections 10.1 or 10.2 within the time required
thereby, Lessor shall have the right to obtain such insurance at Lessee’s
expense and, upon demand, Lessee shall reimburse Lessor for the cost of any such
insurance, together with interest at the Interest Rate from the date of Lessor’s
payment until reimbursement.

 

- 58 -



--------------------------------------------------------------------------------

11. DAMAGE, REPAIR AND EXPROPRIATION

11.1. Damage or Loss. In the event of damage to or loss of any Personal
Property, Rent shall not abate and Lessee shall, subject to the Secured Loan
Documents, using the proceeds of insurance and with due diligence, repair,
rebuild or replace the damaged Personal Property, such that following such
repair, rebuilding or replacement such Personal Property shall be substantially
the same as, or better than, prior to such damage or loss. Lessee shall promptly
notify Lessor and the applicable insurance carriers of all such casualties and
losses and fully cooperate in processing the claim with the applicable insurance
carriers. Lessee shall promptly make all necessary arrangements for the
appropriate contractors and suppliers to repair and/or replace the damaged or
lost portion of the Personal Property. All such work shall be undertaken in a
workmanlike manner and if the damage or loss exceeds $10,000.00 in cost, in
accordance with specifications approved by Lessor (which approval or disapproval
shall be made within fifteen (15) business days after Lessor receives the
applicable specifications and, if applicable, within five (5) business days
after Lessor receives any modifications of said specifications), failing which
the Lessor shall be deemed to have approved, provided that the parties agree
that the standard for such repair and/or replacement shall be to repair and/or
replace the damaged or lost portion of the Personal Property to levels of
quality and quantity that are equal to those that existed with respect to such
portion of the Personal Property prior to the occurrence of the damage or loss
at issue. If insurance proceeds are insufficient to pay all of the costs of such
repair, rebuild or replacement, Lessee shall use funds available in the Capital
Renewals Reserve to fund such shortfall, and if there are inadequate funds in
the Capital Renewals Reserve, then the provisions of Section 6.5 regarding
“Capital Expenditures Exceeding the Capital Renewals Reserve” shall apply.
Lessee shall, upon completion of such repair, rebuilding or replacement,

 

- 59 -



--------------------------------------------------------------------------------

be entitled to continue its use of the applicable Personal Property under the
terms and conditions of this Lease. If Lessee fails to diligently pursue the
repair, rebuilding or replacement, or in any event fails to substantially
commence such repair or replacement within forty-five (45) days after the date
of such occurrence, or if Lessee thereafter fails to diligently prosecute and
complete the repair or replacement, Lessor may, at its option and in addition to
any other remedy it may have under this Lease, give to Lessee Notice electing to
undertake such repair, replacement or rebuilding of the applicable Personal
Property in which event the insurance proceeds and funds in the Capital Renewals
Reserve shall be available to Lessor for such repair, replacement or rebuilding.
If Lessee determines that for reasons of obsolescence or any other reason it
would be best not to undertake any such repair, replacement, or rebuilding, and
Lessor agrees in writing, then the Lease shall be deemed to have been amended to
remove the damaged portion of the Personal Property and the definition of
“Personal Property” hereunder will be deemed to have been accordingly modified
to take into account the removal of such portion of the Personal Property.

11.2. Reinstatement. If this Lease is terminated with respect to any portion or
portions of the Personal Property, pursuant to Section 11.1 and thereafter such
portion or portions that were damaged or lost are repaired, rebuilt or replaced
within one (1) year after the occurrence of the damage or destruction, this
Lease (if still in force) will be reinstated with respect to such Personal
Property effective on the first day of the Fiscal Year immediately following the
Fiscal Year in which the work is substantially completed and the definition of
Personal Property hereunder will be deemed to have been adjusted accordingly.

 

- 60 -



--------------------------------------------------------------------------------

11.3. Expropriation.

A. In the event all or substantially all of the Personal Property shall be taken
in any Expropriation or similar proceeding by any competent authority for any
public or quasi-public use or purpose, or in the event a portion of the Personal
Property that is critical to the operation (e.g. the lifts) shall be so taken,
and the result is that the continued operation of the Cypress Premises as a ski
area is no longer possible, this Lease shall terminate unless each of Lessor and
Lessee agree to the contrary in writing. In either such event, Lessor shall be
entitled to receive all Awards resulting from such Expropriation that relate to
the Personal Property.

B. In the event a portion of the Personal Property shall be taken by the events
described in Section 11.3A, or the entire Personal Property are affected but on
a temporary basis, and the result is not to make it impossible to continue to
operate the Cypress Premises, this Lease shall not terminate and shall continue
in full force and effect without abatement of Rent. If however any of the
Improvements are damaged by such taking, then Lessee shall diligently repair and
restore such damaged portion, using so much of any Award appropriated to the
Personal Property for any such partial taking or Expropriation as shall be
necessary to render the Leased Property equivalent to its condition prior to
such event. Lessor shall be entitled to the entire Award appropriated to the
Personal Property in any such circumstance, but shall transfer such portion of
any Award received by it that is reasonably required to repair and restore the
Personal Property damaged by any Expropriation to the Capital Renewals Reserve,
or at Lessor’s option to an escrow agent (“Escrow Agent”) for the purpose of
funding the cost of the repair or restoration. Lessee agrees that a Secured
Party is an acceptable Escrow Agent.

 

- 61 -



--------------------------------------------------------------------------------

Such amounts shall be drawn by Lessee from the Capital Renewals Reserve, or
advanced by Escrow Agent, so as to permit payment for the cost of any
restoration and repair. The obligations under this Section 11.3 to disburse the
Award and such other amounts shall be subject to (a) the collection thereof and
(b) the release of such Award by the applicable Secured Party. Lessee’s
obligation to repair and restore the Personal Property shall be subject to the
availability of the Award, and if the Award is insufficient and there are
inadequate funds in the Capital Renewals Reserve a Lessor advance as
contemplated by Section 6.5, to fund the cost of such repair or restoration

11.4. Secured Loan Documents. Notwithstanding the foregoing or anything else
contained herein or elsewhere, Lessee acknowledges and agrees that the
disposition of all matters relating to damage or loss to the Personal Property
shall be governed by the Secured Loan Documents, to the extent applicable.

12. SECURITY.

12.1. Security.

A. Lessor shall be permitted to encumber its interest in this Lease, the
Turnover Agreement, the Personal Property, or any part thereof, in favour of any
Secured Party from time to time, subject to the terms and conditions of the
Cypress Permit.

B. In the event Lessee receives any reasonable request for information on the
Cypress Premises or the Personal Property, from any Secured Party, Lessee will,
at Lessor’s cost, provide or distribute such information directly to such
Secured Party.

12.2. Subordination and Attornment. Lessee shall, subject to a Secured Party
delivering to the Lessee a non-disturbance agreement pursuant to which the Lease
will continue as long as no Event of Default of Lessee has occurred, provide to
any Secured Party an

 

- 62 -



--------------------------------------------------------------------------------

instrument (the “Subordination Agreement”) in form and content acceptable to
Secured Party pursuant to which:

A. this Lease and any extensions, renewals, replacements or modifications
thereto, and all right and interest of Lessee in and to the Personal Property
shall be subject and subordinate to such Secured Loan Documents;

B. Lessee shall be obligated to each of the Subsequent Owners (as defined below)
to perform all of the terms and conditions of this Lease for the balance of the
remaining Term hereof, with the same force and effect as if such Subsequent
Owner were Lessor;

C. If the Secured Party or a Subsequent Owner takes any proceedings in respect
of the Personal Property (including taking possession, foreclosure or power of
sale) as a result of the occurrence of a default under the Secured Loan
Documents, Lessee shall attorn and be bound to such Secured Party or a
Subsequent Owner under all of the terms of this Lease for the balance of the
Term thereof remaining, with the same force and effect as if Secured Party or a
Subsequent Owner were the landlord under this Lease, and Lessee hereby attorns
to Secured Party or a Subsequent Owner as landlord under this Lease, such
attornment to take effect automatically, without the execution of any further
instrument on the part of any of the parties hereto, immediately upon the
Secured Party or a Subsequent Owner taking possession or control of the Personal
Property or otherwise becoming the owner of the Personal Property. If Secured
Party exercises a repossession or power of sale as a result of the occurrence of
a default under the Secured Loan Documents, Lessee shall attorn and be bound to
the Subsequent Owner pursuant to such power of sale under all of the terms of
this Lease for the balance of the Term hereof

 

- 63 -



--------------------------------------------------------------------------------

remaining, including any renewals and extensions, with the same force and effect
as if the Subsequent Owner were the landlord under this Lease, such attornment
to take effect automatically, without the execution of any further instrument on
the part of the purchaser or Lessee, immediately upon the Subsequent Owner
taking possession of the Personal Property. Lessee also agrees, however, to
execute and deliver at any time and from time to time, upon the request of
Secured Party or any such Subsequent Owner: (a) any instrument or certificate
which, in the reasonable judgment of Secured Party or such Subsequent Owner may
be necessary or appropriate to evidence such attornment, and (b) an up to date
estoppel certificate in form and substance consistent with this Lease. Further,
but subject to Section 12.2.D below, from and after any such attornment, Secured
Party or such a Subsequent Owner shall be bound to Lessee under all of the
terms, covenants and conditions of this Lease and Lessee shall not be disturbed
in its rights under the terms of this Lease; provided, however, that Secured
Party or such Subsequent Owner shall not be:

(i) liable for any action or omission of, or any payment required to be made by,
any prior landlord (including Lessor);

(ii) bound by any rent which Lessee might have paid for more than the current
month to any prior landlord (including Lessor);

(iii) liable for the return or application of any security deposits unless
Lessor actually delivers such deposits to Secured Party;

(iv) bound by any termination, surrender or amendment or modification of this
Lease made without Secured Party’s written consent; or

(v) subject to any offsets or deficiencies, which Lessee might be entitled to
assert against any prior landlord (including Lessor).

 

- 64 -



--------------------------------------------------------------------------------

D. Notwithstanding the foregoing or anything else contained herein or elsewhere,
Lessee acknowledges and agrees that if Lessee is in default under this Lease and
there is an execution or a foreclosure of the Security Instrument (or other
conveyance in lieu of foreclosure), or other exercise by such Secured Party (or
its successor or assign) of its rights or remedies in connection with which
title or possession of the Personal Property, or any portion thereof is
transferred to the Secured Party (or its designee) or to a purchaser at
foreclosure or to a subsequent purchaser from the Secured Party (or from its
designee) (all of the foregoing shall collectively be referred to as “Subsequent
Owners”), this Lease may or may not be terminated in the Secured Party’s or the
Subsequent Owner’s Sole Discretion. If the Secured Party or the Subsequent Owner
elects to terminate this Lease, Lessee shall first assign all of its right,
title and interest in any subleases to the Secured Party or Subsequent Owner at
no cost to the Secured Party or Subsequent Owner and comply with the balance of
this Lease.

12.3. Compliance with Cypress Permit. Lessee shall manage, operate, and use the
Personal Property in compliance with all obligations imposed on Lessor or the
Cypress Premises pursuant to the Cypress Permit.

12.4. Liens; Credit. Lessee shall not cause any Lien to be filed against the
Personal Property or any portion thereof, and shall use commercially reasonable
efforts to prevent any Liens from being filed against the Personal Property
which may arise from any maintenance, repairs, alterations, improvements,
renewals or replacements in or to the Personal Property, and shall obtain the
release of any such Liens. This obligation shall not limit Lessee’s rights to

 

- 65 -



--------------------------------------------------------------------------------

Contest provided for under Article 9 hereunder, nor to grant a security interest
in respect of any Financial Indebtedness incurred by the Lessee in connection
with its working capital within the limitations set forth hereunder.

12.5. Amendments Requested by Secured Party. If requested by any Secured Party
or prospective Secured Party, Lessee agrees to execute and deliver any amendment
of this Lease that is reasonably required by such Secured Party or prospective
Secured Party, provided that Lessee shall be under no obligation to amend this
Lease if the result of such amendment would be to materially and adversely
increase Lessee’s obligations or to materially and adversely affect Lessee’s
rights under this Lease. Any such amendment shall be in effect only for the
period of time in which such Secured Loan Documents are outstanding.

12.6. Blocked Account Arrangements. To the extent required by a Secured Party
from time to time, Lessee and the Secured Party shall enter into a written lock
box or blocked account agreement or agreements, in the form and content
requested by the Secured Party, in connection with the deposit, payment and
disbursement only of all Rent hereunder from time to time and such other matters
may be agreed between Lessor and Lessee each acting reasonably.

12.7. Direction re: Payment of Secured Loan and other Financial Indebtedness. If
so directed by Lessor in writing, Lessee will pay Rent payable to Lessor
hereunder directly to any Secured Party or other lender or creditor in respect
of any Financial Indebtedness of Lessor.

13. DEFAULTS AND REMEDIES

13.1. Events of Default. The occurrence of any one or more of the following
events shall constitute an “Event of Default” hereunder:

 

  (a) should Lessee fail to make any payment of Minimum Rent or Percentage Rent
within five (5) Business Days after Notice thereof, or fail to make payment of
any other Rent or any other sum, payable hereunder when due and such failure
shall continue for a period of ten (10) days after Notice thereof; or

 

- 66 -



--------------------------------------------------------------------------------

  (b) should Lessee fail to maintain the insurance coverages required under
Article 10; or

 

  (c) should Lessee breach or be in default under, and if a cure period is
applicable fail to timely cure in accordance with the provisions thereof any
obligation that is applicable to the Lessee under the Cypress Permit, the VANOC
Agreement, or the Sub-permit; or

 

  (d) should the Sub-permit be declared to be in default as a result of a breach
of the Skylift Lease that is not cured within any applicable cure period; or

 

  (e) subject to Article 9 relating to permitted contests, should Lessee default
in the due observance or performance of any of the terms, covenants or
agreements contained herein to be performed or observed by it (other than as
specified in clauses (a) and (b) above) and such default shall continue for a
period of thirty (30) days after Notice thereof from Lessor to Lessee; provided,
however, that if such default is susceptible of cure but such cure cannot be
accomplished with due diligence within such period of time and if, in addition,
Lessee commences to cure or cause to be cured such default within thirty
(30) days after Notice thereof from Lessor and thereafter prosecutes the curing
of such default with all due diligence, such period of time shall be extended to
such period of time (not to exceed one hundred eighty (180) days) as may be
necessary to cure such default with all due diligence; or

 

- 67 -



--------------------------------------------------------------------------------

  (f) should Lessee (or Indemnifier during the period that its Indemnity is in
effect) generally not be paying its debts as they become due or should Lessee
(or Indemnifier the period that its Indemnity is in effect) make a general
assignment for the benefit of creditors; or

 

  (g) should any petition be filed by, on behalf of or against Lessee (or
Indemnifier during the period that its Indemnity is in effect) under the
Bankruptcy and Insolvency Act or the Companies’ Creditors Arrangement Act,
Canada, or should any other proceeding be instituted by or against Lessee (or
Indemnifier during the same period) seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, custodian or other similar
official for Lessee (or Indemnifier during the same period) or for any
substantial part of the property of Lessee or Indemnifier and such proceeding is
not dismissed within ninety (90) days after institution thereof, or should
Lessee take any action to authorize any of the actions set forth above in this
paragraph; or

 

  (h) should Lessee (or Indemnifier during the period its Indemnity is in
effect) cause or institute any proceeding for its dissolution or termination; or

 

- 68 -



--------------------------------------------------------------------------------

  (i) unless Lessee shall be contesting such Lien or attachment in good faith in
accordance with Article 9, should the estate or interest of Lessee in the
Personal Property or any part thereof be levied upon or attached in any
proceeding and the same shall not be vacated, discharged or fully bonded or
otherwise secured to the reasonable satisfaction of Lessor within the later of
(i) sixty (60) days after such attachment or levy in which case Lessee shall
give notice to Lessor of the dispute but Lessee may defend in any reasonably
suitable way, and (ii) thirty (30) days after receipt by Lessee of Notice
thereof from Lessor; it being understood and agreed that Lessee may commence a
contest of such matter pursuant to Article 9 above following such Notice from
Lessor,

 

  (j) Any default by the Indemnifier under its Indemnity Agreement and failure
to cure within any applicable cure period, shall be a default under this Lease,
including without limitation failure to maintain minimum liquidity as set forth
in the Indemnity Agreement,

 

  (k)

Any default by the Lessee under the terms of the Turnover Agreement, then, and
in any such Event of Default, (and to the extent expressly provided above, the
passage without cure of any cure period expressly provided above) the next three
(3) months Rent shall immediately become due and payable to Lessor and Lessor,
in addition to all other remedies available to it, may terminate this Lease by
giving Notice thereof to Lessee and upon the expiration of the time fixed in
such Notice but in any event not less than thirty (30) days, this Lease shall
terminate and all rights

 

- 69 -



--------------------------------------------------------------------------------

 

of Lessee under this Lease shall cease. Lessor shall have and may exercise all
rights and remedies available at law and in equity to Lessor as a result of
Lessee’s breach of this Lease, including without limitation the right of
re-entry upon the Cypress Premises and the right to retake possession of the
Personal Property upon and at any time after the occurrence of an Event of
Default and the right to institute an action compelling specific performance by
Lessee of its obligations under this Lease.

13.2. Remedies. None of (a) the termination of this Lease pursuant to
Section 13.1(b), the repossession of the Personal Property or any portion
thereof, (c) the failure of Lessor to re-let the Personal Property, or any
portion thereof, nor (d) the re-letting of all or any portion of the Personal
Property, shall relieve Lessee of its liability and obligations hereunder, all
of which shall survive any such termination, repossession or re-letting of the
Personal Property. In the event of any such termination, repossession or
re-letting, Lessee shall forthwith pay to Lessor all Rent due and payable under
the Lease through and including the date of such termination, repossession or
re-letting. Thereafter, Lessee, until the end of what would have been the Term
of this Lease in the absence of such termination, repossession or re-letting,
and whether or not the Personal Property or any portion thereof shall have been
re-let, shall, at Lessor’s option, be liable to Lessor for, and shall pay to
Lessor, as current damages, the Rent and other charges which would be payable
hereunder for the remainder of the Term had such termination, repossession or
re-letting not occurred, LESS the net proceeds, if any, of any re-letting of the
Personal Property, after deducting all reasonable expenses in connection with
such re-letting, including, without limitation, all reasonable repossession
costs, brokerage commissions, legal expenses, legal fees, advertising, expenses
of employees, alteration costs and expenses of preparation for such

 

- 70 -



--------------------------------------------------------------------------------

re-letting (such expenses being hereinafter referred to as the “Re-letting
Expenses”). Lessee shall pay such current damages to Lessor monthly on the days
on which the Minimum Rent would have been payable hereunder if this Lease had
not been so terminated.

In case of any Event of Default, re-entry, expiration or dispossession by
summary proceedings or otherwise, Lessor may (a) re-let the Personal Property or
any part or parts thereof, either in the name of Lessor or otherwise, for a term
or terms which may at Lessor’s option, be equal to, less than or exceed the
period which would otherwise have constituted the balance of the Term and may
grant concessions or free rent to the extent that Lessor considers advisable and
necessary to re-let the same, and (b) may make such reasonable alterations and
repairs thereof as Lessor, acting reasonably, considers advisable and necessary
for the purpose of re-letting the Personal Property; and the making of such
alterations and repairs shall not operate or be construed to release Lessee from
liability hereunder as aforesaid. Lessor shall in no event be liable in any way
whatsoever for any failure to re-let all or any portion of the Personal
Property, or, in the event that such is re-let, for failure to collect the rent
under such re-letting. To the maximum extent permitted by law, Lessee hereby
expressly waives any and all rights of redemption granted under any present or
future laws in the event of Lessee being dispossessed, or in the event of Lessor
obtaining possession of the Personal Property, by reason of the occurrence and
continuation of an Event of Default hereunder.

13.3. Lessee Remains Liable. Notwithstanding any said repossession, or any other
action which Lessor may take, Lessee shall be and remain liable for the full
performance of all obligations on the part of Lessee to be performed under this
Personal Property Lease. All such remedies are cumulative, and may be exercised
concurrently or separately and from time to time. In addition, Lessee will pay
any legal or collection agency expenses incurred in the repossession of the
Personal Property and Retained Business Assets or collection of delinquent
amounts due under the Personal Property Lease.

 

- 71 -



--------------------------------------------------------------------------------

13.4. Lessee’s Continuing Operation. In the Event of Default, and
notwithstanding any termination of this Lease, Lessor may at Lessor’s option
request that Lessee continue to utilize the Personal Property under the terms of
this Lease (including Lessee paying all Rent) and assuming Lessee is
concurrently required to continue as sub-permittee of the Cypress Permit, until
such time as Lessor enters into a new Personal Property Lease with a successor
sub-permittee of the Cypress Permit acceptable to the Province and to Lessor.
Upon such request of Lessor, Lessee shall continue the use of the Personal
Property in connection with the operation of the Cypress Premises on a
month-to-month basis, terminable on the later of (i) not less than thirty
(30) days’ notice by Lessor and (ii) Lessor’s delivery of possession of the
Cypress Premises and Personal Property to a replacement tenant acceptable to
Lessor and the Province. Lessee’s obligation to continue use of the Personal
Property in connection with operation of the Cypress Premises after termination
shall extend for a maximum of 180 days, provided that if the Province is
processing an application by Lessor for a successor subpermittee such obligation
shall extend until such processing by the Province is completed and a
replacement subpermittee is approved by the Province. Lessee shall not oppose
and shall express to the Province in writing, if requested by Lessor, the
Lessee’s support for any such Lessor application for approval by the Province of
such replacement subpermittee. Lessee shall be entitled to the benefit of the
business of the operations during such period subject to the provisions of
Section 13.5.

13.5. Application of Funds. All revenues received by Lessee from its operation
on the Cypress Premises subsequent to an Event of Default shall be first applied
to the payment of Rent as determined by the Lessor. Any payments received by
Lessor under any of the provisions of

 

- 72 -



--------------------------------------------------------------------------------

this Lease during the existence or continuance of any Event of Default (and any
payment made to Lessor rather than Lessee due to the existence of any Event of
Default) shall be applied to Lessee’s current and past due obligations under
this Lease in such order as Lessor may determine or as may be prescribed by the
laws of the Province with the balance, if any, to the benefit of Lessee.

13.6. Lessor’s Right to Cure Lessee’s Default. If an Event of Default shall have
occurred and be continuing, Lessor, after Notice to Lessee (which Notice shall
not be required if Lessor shall reasonably determine there is an Emergency
Requirement), without waiving or releasing any obligation of Lessee and without
waiving or releasing any Event of Default, may (but shall not be obligated to),
at any time thereafter, make such payment or perform such act for the account
and at the expense of Lessee, and may, to the maximum extent permitted by law,
enter upon the Cypress Premises and the Improvements or any portion thereof for
such purpose and take all such action with respect to the Personal Property
thereon as, in the reasonable opinion of the Lessor and subject to Minister’s
consent, may be necessary or appropriate therefor. All reasonable costs and
expenses (including, without limitation, reasonable legal fees) incurred by
Lessor in connection therewith, together with interest thereon (to the extent
permitted by law) at the Interest Rate from the date such sums are paid by
Lessor until repaid, shall be reimbursed by Lessee to Lessor, on demand.

14. FAILURE TO TURN OVER. Any continued possession and failure to return the
Personal Property over by Lessee after the expiration or sooner termination of
this Lease shall be treated as a daily lease at sufferance at a rate equal to
two times the Rent and other charges herein provided (prorated on a daily
basis), provided however if such holding over is pursuant to Lessor’s written
request as set forth in Section 13.4 or subsequent to the expiration date of the

 

- 73 -



--------------------------------------------------------------------------------

Term and precedes the closing of the Lessee’s exercised buyback option pursuant
to the Buyback Option Agreement, then Rent shall be paid at a rate as if there
had been no expiration or termination of this Lease. Lessee shall also pay to
Lessor all damages (direct or indirect) sustained by reason of any such failure
to return the Property. Nothing contained herein shall constitute the consent,
express or implied, of Lessor to the failure of Lessee to return the Personal
Property after the expiration or earlier termination of this Lease and Lessee
hereby waives any right to claim the existence of a lease under any applicable
law.

15. TRANSFERS BY LESSOR OR SECURED PARTY

Lessor or Secured Party (including, in all cases a Subsequent Owner) shall have
the unrestricted right, to convey, transfer, assign or encumber the Personal
Property and its interest in this Lease and in the Turnover Agreement, in whole
or in part to a Secured Party, pursuant to Section 12, or to any other grantee
or transferee subject to the provisions of this Lease provided only that such
other grantee or transferee agrees to assume all obligations of the Lessor
hereunder. If Lessor or Secured Party transfers in accordance with the terms
hereof to a grantee or transferee that expressly assumes in writing all
obligations of Lessor hereunder or Secured Party under its Secured Loan
Documents arising or accruing from and after the date of such transfer, Lessor
or Secured Party shall thereupon be released from all future liabilities and
obligations of Lessor or Secured Party under this Lease or its Secured Loan
Documents arising or accruing from and after the date of such conveyance or
other transfer and all such future liabilities and obligations shall thereupon
be binding upon the new owner or secured party.

 

- 74 -



--------------------------------------------------------------------------------

16. SUBLETTING AND ASSIGNMENT

16.1. Restriction on Mortgaging, Subletting and Assignment.

A. Except as set forth in this Section 16.1.A and in 16.1.E, Lessee shall not,
without Lessor’s prior written consent (which may be given or withheld by Lessor
in its Sole Discretion) and the consent of Lessor’s Secured Party if required by
any of the Secured Loan Documents, assign, mortgage, pledge, hypothecate,
encumber or otherwise transfer this Lease or any part of the Personal Property
or any part hereof or any right, title or interest herein or sublease (which
term shall be deemed to include the granting of concessions, licenses, permits
and the like) all or any part of the Personal Property, or suffer or permit this
Lease or any rights arising under this Lease to be assigned, transferred,
mortgaged, pledged, hypothecated or encumbered, in whole or in part, whether
voluntarily, involuntarily or by operation of law, or permit the use or
operation of the Personal Property by anyone other than Lessee, its contractors,
and its customers in the ordinary course of business but subject to the
provisions of Section 5.1 and the provisions of the VANOC Agreement. For
purposes of this Section 16.1, an assignment of this Lease requiring Lessor’s
consent shall be deemed to include the following: any direct or indirect
transfer of any interest in Lessee or any transaction pursuant to which Lessee
is merged or consolidated with another Entity or pursuant to which all or
substantially all of Lessee’s assets are transferred to any other Entity, but
shall not include any involuntary Liens or attachments contested by Lessee in
good faith in accordance with Article 9 or any merger or consolidation with
another Entity pursuant to which there is no change of Control. Each of the
foregoing is considered a “Transfer” and all of the foregoing is collectively,
the “Transfers”, a recipient of a Transfer is a “Transferee”.

 

- 75 -



--------------------------------------------------------------------------------

B. If this Lease is assigned by Lessee, or if all or substantially all of the
Personal Property is Transferred by Lessee, Lessor or its Secured Party may
collect the rents from such assignee or subtenant, as the case may be, and apply
the net amount collected to the Rent herein reserved, but no such collection
shall be deemed a waiver of the provisions set forth in Section 16.1.A, the
acceptance by Lessor of such assignee or subtenant, as the case may be, as a
tenant, or a release of Lessee from the future performance by Lessee of its
covenants, agreements or obligations contained in this Lease. In addition,
Lessee hereby grants to Lessor a first ranking security interest in all rents
and revenues from any assignee or subtenant or other Transferee from time to
time to secure the payment of Rent and the performance of all obligations to be
paid and performed by Lessee to or for the benefit of Lessor under this Lease
and any amendments hereto from time to time.

C. If Lessee Transfers with Lessor’s consent in accordance with the terms hereof
to a grantee or transferee whose creditworthiness is expressly approved in
writing by Lessor and who expressly assumes in writing all obligations of Lessee
hereunder and under the Sub-Permit and Lease Agreement arising or accruing from
and after the date of such Transfer, Lessee shall thereupon be released by
Lessor from all future liabilities and obligations of the Lessee under this
Lease arising or accruing from and after the date of such conveyance or other
transfer and all such future liabilities and obligations shall thereupon be
binding upon the new tenant, its successors and assigns. No consent to any
Transfer in a particular instance shall be deemed to be a waiver of the
prohibition set forth in this Section 16.1 as it applies to the new tenant. No
Transfer shall affect any Permitted Use, nor contravene or result in a default
under or non-compliance with any provision of the Cypress Permit. Any Transfer
of Lessee’s interest under this Lease in contravention of this Section 16.1
shall be void.

 

- 76 -



--------------------------------------------------------------------------------

D. Any Transfer by or on behalf of Lessee of all or substantially all of the
Personal Property or this Lease (said Transfers being collectively, the “Future
Transfers” or individually a “Future Transfer”) shall provide (a) that it is
subject and subordinate to this Lease and to the matters to which this Lease is
or shall be subordinate; (b) that in the event of termination or expiration of
this Lease or dispossession of Lessee by Lessor under this Lease, Lessor may
take over all of the right, title and interest of Lessee, and, except as
provided below, such Future Transferee shall, at Lessor’s option, attorn to
Lessor and/or any Secured Party (including, in each case, a Subsequent Owner)
pursuant to the then executory provisions of such Transfer and become a direct
tenant of Lessor and/or any Secured Party, except that neither Lessor nor any
Secured Party, as holder of a Security Loan Document or as landlord under this
Lease, if such Secured Party succeeds to that position, shall (i) be liable for
any act or omission of Lessee under such Transfer, (ii) be subject to any
credit, counterclaim, offset or defense which theretofore accrued to such
Transferee against Lessee, (iii) be bound by any previous prepayment of more
than one (1) month’s rents, (iv) be bound by any covenant of Lessee to replace
or repair Personal Property or any portion thereof, (v) be required to account
for any security deposit of the Transferee other than any security deposit
actually delivered to Lessor by Lessee, (vi) be bound by any obligation to make
any payment to such Transferee or grant any credits, except for services,
repairs, maintenance and restoration provided for under the sublease that are
performed after the date of such attornment, (vii) be responsible for any monies
owing by Lessee to the credit of such

 

- 77 -



--------------------------------------------------------------------------------

Transferee, or (viii) be required to dispossess any Person utilizing any portion
of the Personal Property; and (c) in the event that such Transferee receives a
written Notice from Lessor or any Secured Party stating that an Event of Default
has occurred and is continuing, such subtenant shall thereafter be obligated to
pay all rentals and other monies accruing under such Transfer directly to the
party giving such Notice or as such party may direct. All rentals and other
monies received from such Transferee by Lessor or the Secured Party, as the case
may be, shall be credited against the amounts owing by Lessee under this Lease
and such Transfer shall provide that the Transferee thereunder shall, at the
request of Lessor, execute a suitable instrument in confirmation of such
agreement to attorn. An original counterpart of each such Transfer duly executed
by Lessee and such Transferee shall be delivered promptly to Lessor, Lessee
shall remain liable for the payment of Rent from and after the date of such
assignment, and shall not be released from any obligations of the Lessee
hereunder except in the circumstances of a release under Section 16.1 above.

E. Lessor acknowledges that Lessee may sell, transfer and/or dispose of Personal
Property from time to time in the ordinary course of repairing, maintaining and
replacing the Personal Property as required in Section 5.1, provided that:
(i) without the written consent of Lessor, no sale or transfer shall be made to
an affiliate or employee of Lessee or any relation thereof, and each sale or
transfer will be an arms length sale for fair market value; (ii) the proceeds of
any such sale shall belong to Lessor, and be deposited into the Capital Renewals
Reserve (unless the sale or transfer by Lessee of a piece of equipment is in
conjunction with a purchase of a replacement piece of equipment for the account
of Lessor and the seller of the replacement piece of equipment gives a

 

- 78 -



--------------------------------------------------------------------------------

reasonable fair market credit against the purchase price of the replacement
piece of equipment); and (iii) if the original cost of any such item exceeded US
$100,000.00 (with such US $100,000 threshold amount to be increased by three
percent (3%), on a compounded basis, for each succeeding Lease Year), Lessor’s
consent to the conditions of such sale, transfer or disposal of the Leased
Property shall be obtained.

17. LESSEE CERTIFICATES AND FINANCIAL STATEMENTS

17.1. Lessee Certificates. At any time and from time to time, upon not less than
ten (10) Business Days prior Notice by either party, the party receiving such
Notice shall furnish to the other a certificate certifying that this Lease is
unmodified and in full force and effect (or that this Lease is in full force and
effect as modified and setting forth the modifications), the date to which the
Rent has been paid, that to its knowledge no Default or an Event of Default by
the other party has occurred and is continuing or, if a Default or an Event of
Default shall exist, specifying in reasonable detail the nature thereof, and the
steps being taken to remedy the same, and such additional information as the
requesting party may reasonably request. If such additional information
reasonably requires more than ten (10) Business Days to provide, the party
furnishing such information shall be entitled to such additional period to
respond to such request as may be reasonably required under the circumstances.
Any such certificate furnished pursuant to this Section 17.1 may be relied upon
by the requesting party, its lenders and any prospective purchaser or Secured
Party of the Cypress Premises, the Personal Property or the permitted rights
hereby created.

17.2. Accounting, Distributions and Annual Reconciliation.

A. Within twenty (20) days after the close of each Accounting Period, Lessee
shall deliver to Lessor an interim profit and loss statement summarizing the
operations of the Cypress Premises for the preceding Accounting Period certified
by the Lessee’s chief financial officer to be true and correct (an “Accounting
Period Statement”).

 

- 79 -



--------------------------------------------------------------------------------

B. Calculations and payments made with respect to each Accounting Period within
a Fiscal Year shall be accounted for cumulatively. Within sixty (60) days after
the end of each Fiscal Year, Lessee shall deliver to Lessor audited Financial
Statements in reasonable detail summarizing the operations of the Cypress
Premises for the immediately preceding Fiscal Year and a certificate of Lessee’s
chief accounting officer, or equivalent, certifying that, to the best of his or
her knowledge, such Financial Statements are true and correct. The parties
shall, within ten (10) Business Days after Lessor’s receipt of such Financial
Statements, make any adjustments, by cash payment, in the amounts paid or
retained for such Fiscal Year as are needed because of the final figures set
forth in such Financial Statements. Such Financial Statements shall be
controlling over the preceding Accounting Period profit and loss statements.

17.3. Books and Records. Books of control and account pertaining to operations
at the Cypress Premises shall be kept on the accrual basis and in all material
respects in accordance with GAAP consistently applied. Upon Lessor’s reasonable
request and at reasonable intervals during normal business hours Lessor shall
have the right to examine such records at the Cypress Premises. If Lessor
desires to audit or examine the Annual Operating Statement, Lessor shall notify
Lessee in writing within sixty (60) days after receipt of such Financial
Statements of its desire for the audit, and shall complete such audit within
ninety (90) days after commencement thereof. Lessor may provide copies of any
financial statements, books or records to any Secured Party or any other person
directly or indirectly providing financing to Lessor or any of its affiliates.

 

- 80 -



--------------------------------------------------------------------------------

17.4. Annual Business Plan. Not later than sixty (60) days prior to each Fiscal
Year, Lessee shall deliver to Lessor an annual “business plan” for the
succeeding Fiscal Year for Lessor’s review and comments. Lessee shall review in
good faith Lessor’s comments prior to finalizing its business plan. The business
plan shall include projections of income and expenses on a monthly basis for the
succeeding fiscal year in detailed line item breakdown, together with a
marketing plan describing in detail the Lessee’s plan for marketing the Lessee’s
operations at the Cypress Premises, including a detailed line item marketing
budget.

17.5. Update Meetings. Lessee agrees that Lessee will meet with Lessor upon
Lessor’s request to review such aspects of the Personal Property and Lessee’s
utilization thereof as Lessor may reasonably request. Such meetings shall occur
no more frequently than quarterly without Lessee’s consent and shall take place
concurrently with any meetings that are requested and scheduled with the Lessor
under the Sub-permit.

17.6. Approvals. In this Lease, where Lessee or Lessor is required to obtain the
other’s consent or approval with respect to: (i) the execution and delivery of
an agreement or contract; (ii) the use of the Personal Property; (iii) any
Capital Expenditure; (iv) the enforcement of any provision in the VANOC
Agreement or any other agreement entered into by the Lessor but carried out by
the Lessee; (v) all budgets, Capital Reserve Budgets, operating plans or other
reporting requirements of the Lessee; the other shall promptly review and
provide a timely response and information reasonably requested by the other. A
response will be deemed “timely” if given within ten (10) days, except if a
shorter period is required due to the emergency nature of the request, in which
case such response will be given as promptly as reasonably possible. To
facilitate such approval process, each party shall appoint an individual to be
responsible for the Personal Property and such individual shall have the
authority to provide consent whether in writing or otherwise to the other, and
each shall be entitled to rely upon the authority of such appointed individual
to give the consents and approvals required hereunder.

 

- 81 -



--------------------------------------------------------------------------------

17.7. Sarbanes-Oxley. In connection with Lessor’s responsibility to maintain
effective internal controls over financial reporting and the requirements for
complying with the Sarbanes Oxley Act of 2002, Lessee hereby agrees to provide
access and reasonable assistance necessary to Lessor that will allow Lessor to
conduct activities necessary to satisfy its responsibilities, as previously
outlined, including but not limited to the activities stipulated by the Public
Company Accounting Oversight Board in its release 2004-1, or other similarly
promulgated guidance by other regulatory agencies. Lessee hereby agrees to
provide, at Lessor’s request and cost, a report prepared by an independent
registered certified public accountant pursuant to the AICPA’s statement on
auditing standards No. 100 “Reports on the Processing of Transactions by Service
Organizations” (“SAS No. 70”) utilizing a “Type II approach,” as defined in that
SAS No. 70. Lessee shall be reimbursed its reasonable third party expenses
incurred for all such services and assistance requested by Lessor, including
third party expenses for provision of the report pursuant to SAS No. 70. Lessor
agrees to provide Lessee with appropriate notice regarding the conduct of the
activities anticipated in this provision.

18. LESSOR’S RIGHT TO INSPECT. Lessee shall permit Lessor and any Secured Party
or any other Person directly or indirectly providing financing to Lessor and
their authorized representatives to inspect the Personal Property at reasonable
times of the day upon not less than twenty-four (24) hours’ Notice, and to make
such repairs as Lessor is permitted or required to make pursuant to the terms of
this Lease, provided that any inspection or repair by Lessor or Secured Party or
other Person or its representatives will not unreasonably interfere with
Lessee’s use of the Personal Property in connection with the operation of the
Cypress Premises and further provided that in the event of an emergency, as
determined by Lessor or Secured Party or other Person in its reasonable
discretion, prior Notice shall not be necessary.

 

- 82 -



--------------------------------------------------------------------------------

19. LESSEE’S BUYBACK OPTION. Lessor and the Trust are parties to that certain
“Buyback Option Agreement” pursuant to which the Trust has granted to Boyne USA,
Inc. the option to buy back from the Trust the Improvements and all of the
rights and obligations under and pursuant to the Cypress Permit and Lessor has
granted to Boyne USA, Inc. the option to buy back all of the related Personal
Property, together with other assets purchased pursuant to the Asset Purchase
Agreement subject to and on the terms and conditions set forth in the Buyback
Option Agreement.

20. MISCELLANEOUS.

20.1. Limitation on Payment of Rent. All agreements between Lessor and Lessee
herein are hereby expressly limited so that in no contingency or event
whatsoever, whether by reason of acceleration of Rent, or otherwise, shall the
Rent or any other amounts payable to Lessor under this Lease exceed the maximum
permissible under Applicable Laws, and if, from any circumstance whatsoever,
fulfillment of any provision of this Lease, at the time performance of such
provision shall be due, shall involve transcending the limit of validity
prescribed by law, or if from any circumstances Lessor should ever receive as
fulfillment of such provision such an excessive amount, then, ipso facto, the
amount which would be excessive shall be applied to the reduction of any
installment of Minimum Rent next due and not to the payment of such excessive
amount. This provision shall control every other provision of this Lease and any
other agreements between Lessor and Lessee.

20.2. No Waiver. No failure by Lessor or Lessee to insist upon the strict
performance of any term hereof or to exercise any right, power or remedy
consequent upon a breach thereof,

 

- 83 -



--------------------------------------------------------------------------------

and no acceptance of full or partial payment of Rent during the continuance of
any such breach, shall constitute a waiver of any such breach or of any such
term. To the maximum extent permitted by law, no waiver of any breach shall
affect or alter this Lease, which shall continue in full force and effect with
respect to any other then existing or subsequent breach.

20.3. Remedies Cumulative. To the maximum extent permitted by law, and except as
specifically waived herein, each legal, equitable or contractual right, power
and remedy of Lessor, now or hereafter provided either in this Lease or by
statute or otherwise, shall be cumulative and concurrent and shall be in
addition to every other right, power and remedy and the exercise or beginning of
the exercise by Lessor (as applicable) of any one or more of such rights, powers
and remedies shall not preclude the simultaneous or subsequent exercise by
Lessor or Lessee of any or all of such other rights, powers and remedies.
Notwithstanding the foregoing, in the event of a third party claim against
Lessor resulting in a Lessor claim for indemnification from Lessee hereunder,
any recovery by Lessor shall be limited such that (a) Lessor may not recover
from Lessee for the same damage claim as the landlord under the Sub-permit has
already recovered from Lessee, and (b) to the extent the third party claim is
against both Lessor and the landlord under the Sub-permit in the same action or
proceeding, Lessor may not recover for attorney fees for an attorney
representing the Lessor separately from the Landlord under the Sub-Permit.

20.4. Severability. Any clause, sentence, paragraph, section or provision of
this Lease held by a court of competent jurisdiction to be invalid, illegal or
ineffective shall not impair, invalidate or nullify the remainder of this Lease,
but rather the effect thereof shall be confined to the clause, sentence,
paragraph, section or provision so held to be invalid, illegal or ineffective,
and this Lease shall be construed as if such invalid, illegal or ineffective
provisions had never been contained therein.

 

- 84 -



--------------------------------------------------------------------------------

20.5. Acceptance of Surrender. No surrender to Lessor of this Lease or of the
Personal Property or any part thereof or of any interest therein, shall be valid
or effective unless agreed to and accepted in writing by Lessor and no act by
Lessor or any representative or agent of Lessor, other than such a written
acceptance by Lessor, shall constitute an acceptance of any such surrender.

20.6. No Merger of Title. It is expressly acknowledged and agreed that it is the
intent of the parties that there shall be no merger of this Lease or of the
interest created hereby by reason of the fact that the same Person may acquire,
own or hold, directly or indirectly the Lessee’s interest under this Lease or
the rights created hereby, and the Lessor’s rights in and to the Personal
Property.

20.7. Quiet Enjoyment. Provided that no Event of Default shall have occurred and
be continuing, Lessee shall peaceably and quietly have, hold and enjoy the
Personal Property for the Term, free of hindrance or molestation by Lessor or
anyone claiming by, through or under Lessor, but subject to (a) the terms and
conditions of the Cypress Permit, the Sub-Permit and Lease Agreement and the
VANOC Agreement, and (b) any Encumbrance permitted to be created by Lessor
hereunder, (c) all Permitted Encumbrances, (d) Liens as to obligations of Lessor
that are either not yet due or which are being contested in good faith and by
proper proceedings, provided the same do not materially interfere with Lessee’s
ability to use the Personal Property in connection with the operation of the
Cypress Premises, and (e) Liens that have been consented to in writing by
Lessee. Except as otherwise provided in this Lease, no failure by Lessor to
comply with the foregoing covenant shall give Lessee the right to cancel or
terminate this Lease or abate, reduce or make a deduction from or offset against
the Rent or any other sum payable under this Lease, or to fail to perform any
other obligation of Lessee hereunder.

 

- 85 -



--------------------------------------------------------------------------------

20.8. Dispute Resolution. The Lessor and Lessee covenant and agree with each
other as follows:

(a) if there is a dispute or disagreement between the parties in respect of any
of the provisions of this Lease (other than payment of Rent or a Lessee default
that in Lessor’s reasonable judgment requires specific performance or injunctive
relief, or immediate dispossession in order to protect the value of Lessor’s
reversionary interest in the Personal Property), which remains unresolved for a
period of 30 days, each party will designate a senior manager or officer to
review and make reasonable efforts to develop a workable resolution to the
dispute or disagreement. The communications in any such attempts to settle shall
be privileged in any subsequent proceedings or action, and the failure to arrive
at a resolution shall give rise to no claim by either party, whether or not a
party arguably failed to make a reasonable effort.

(b) Either party to a dispute or disagreement may at any time refer the dispute
or disagreement, including a dispute or disagreement which is under an internal
review under Section 20.8(b) for determination by arbitration in accordance with
the following:

A. The arbitration will be conducted by a sole arbitrator agreed by the parties
to the dispute unless the parties fail to agree on such sole arbitrator within
ten (10) Business Days of the giving of the notice of arbitration or the parties
agree that the arbitration should be conducted by a panel of three
(3) arbitrators;

B. if the parties fail to agree on a sole arbitrator pursuant to the above, or
agree to have a panel of three (3) arbitrators conduct the arbitration:

(a) each party will promptly select an arbitrator and the two (2) arbitrators
will then promptly select a third arbitrator;

 

- 86 -



--------------------------------------------------------------------------------

(b) if either party fails to select an arbitrator within seven (7) Business Days
of the notice of arbitration the arbitrator selected by the other party will act
as the sole arbitrator;

(c) if the arbitrator selected by the parties fails to select a third arbitrator
within ten (10) Business Days of the later of their appointments, either party
may apply to the Supreme Court of British Columbia for the appointment of a
third arbitrator;

C. The decision of a majority of the arbitrators or the sole arbitrator, as the
case may be, including any decision as to costs, will be final and binding upon
the parties but will not be a precedent in any subsequent arbitration under this
Lease; and

D. Except as expressly provided herein, all arbitrations will be conducted
according to the laws governing commercial arbitrations in British Columbia.

E. Any dispute referred to arbitration will be dealt with on an expeditious
basis with both parties using all commercially reasonable efforts to obtain and
implement a timely decision of the arbitrator or arbitrators.

20.9. No Recordation. Neither Lessor nor Lessee shall record this Lease or a
notice thereof unless required by a Secured Party.

20.10. Notices.

A. Any and all notices, demands, consents, approvals, offers, elections and
other communications required or permitted under this Lease shall be deemed
adequately given if in writing and the same shall be delivered either in hand,
or by mail or Federal Express or similar expedited commercial carrier, addressed
to the recipient of the notice, post-paid and registered or certified with
return receipt requested (if by mail), or with all freight charges prepaid (if
by Federal Express or similar carrier).

 

- 87 -



--------------------------------------------------------------------------------

B. All notices required or permitted to be sent hereunder shall be deemed to
have been given for all purposes of this Lease upon the date of receipt or
refusal, except that whenever under this Lease a notice is either received on a
day which is not a Business Day or is required to be delivered on or before a
specific day which is not a Business Day, the day of receipt or required
delivery shall automatically be extended to the next Business Day.

C. All such notices shall be addressed,

 

If to the Lessor:   

CNL Personal Property TRS ULC, a Nova Scotia unlimited liability company

c/o CNL Income Properties, Inc.

450 S. Orange Avenue

Orlando, Florida 32801

Attention: Tammie A. Quinlan, Executive Vice President and Chief Financial
Officer

Attn: Amy Sinelli, Vice President and Corporate Counsel

Fax: 407-540-2544

Telephone: 407-650-1000

With a copy to:   

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

215 N. Eola Drive

Orlando, Florida 32801

Attn: Michael Ryan, Esq.

Fax: (407) 843-4444

Telephone: (407) 843-4600

If to Lessee to:   

Cypress Bowl Recreation Limited Partnership

Top of Cypress Bowl Road

Cypress Provincial Park

British Columbia

Attn: General Manager

Fax: (604) 926-9441

Telephone: (604) 926-5612

 

- 88 -



--------------------------------------------------------------------------------

With a copy to, and

otherwise if to Indemnifier, to:

  

Boyne USA, Inc.

1 Boyne Mountain Road

P.O. Box 19

Boyne Falls, Michigan 49713

Attn: Roland Andreasson

Fax: (231) 549-6094

Telephone: (231) 675-7241

and in either case, with a copy to:   

Lawson Lundell LLP

1600-925 West Georgia Street

Vancouver, BC V6C 3L2

Attn: Valerie C. Mann, Esq.

Fax: (604) 669-1620

Telephone: (604) 685-3456

D. By notice given as herein provided, the parties hereto and their respective
successors and assigns shall have the right from time to time and at any time
during the term of this Lease to change their respective addresses effective
upon receipt by the other parties of such notice and each shall have the right
to specify as its address any other address within Canada or the United States
of America.

20.11. Construction. Anything contained in this Lease to the contrary
notwithstanding, all claims against, and liabilities of, Lessee or Lessor
arising prior to any date of termination or expiration of this Lease with
respect to the Cypress Premises or Personal Property shall survive such
termination or expiration. Neither this Lease nor any provision hereof may be
changed, waived, discharged or terminated except by an instrument in writing
signed by all the parties thereto. All the terms and provisions of this Lease
shall be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns. Each term or provision of this
Lease to be performed by Lessee shall be construed as an independent covenant
and condition. Time is of the essence with respect to the exercise of any rights
of Lessee or Lessor under this Lease. Except as otherwise set forth in this
Lease, any obligations arising prior to the expiration or sooner termination of
this Lease (including without limitation, any monetary,

 

- 89 -



--------------------------------------------------------------------------------

repair and indemnification obligations) shall survive the expiration or sooner
termination of this Lease; provided, however, that each party shall be required
to give the other Notice of any such surviving and unsatisfied obligations
within one year after the expiration or sooner termination of this Lease.

20.12. Limited Recourse. Anything contained in this Lease to the contrary
notwithstanding, Lessee agrees and acknowledges that no party owning any stock
of any corporation that is an affiliate of the Lessor (a “CIP Stockholder”)
shall be personally liable, as a result of being a CIP Stockholder, for
obligations of any kind , including, but not limited to, any debts, claims,
liabilities, demands, or judgments, which arise, directly or indirectly, as a
result of, or in connection with this Lease. This provision shall survive the
Closing or termination of this Lease.

Anything contained in this Lease to the contrary notwithstanding, Lessor agrees
and acknowledges that except for the Indemnifier pursuant to the Indemnity
Agreement for the term thereof only, no party owning any stock or other security
interest (including a limited partnership unit or ownership interest) of any
corporation or partnership that is an Affiliate of the Lessee (a “CBRLP
Stockholder”) shall be personally liable, as a result of being a CBRLP
Stockholder, for obligations of any kind, including, but not limited to, any
debts, claims, liabilities, demands, or judgments, which arise, directly or
indirectly, as a result of, or in connection with this Lease. This provision
shall survive the Closing or termination of this Lease.

20.13. Counterparts; Headings. This Lease may be executed in two or more
counterparts, each of which shall constitute an original, but which, when taken
together, shall constitute but one instrument and shall become effective as of
the date hereof when copies hereof, which, when taken together, bear the
signatures of each of the parties hereto shall have been signed. Headings in
this Lease are for purposes of reference only and shall not limit or affect the
meaning of the provisions hereof.

 

- 90 -



--------------------------------------------------------------------------------

20.14. Entire Agreement. This Lease and any other written agreements between the
parties hereto with respect to the subject matter hereof constitute the entire
agreement between the Lessor and Lessee with respect to the subject matter
hereof and there are no other representations, warranties, collateral
warranties, agreements, collateral agreements, statements or assurances of any
kind or nature whatsoever upon which any party is entitled to rely. This Lease
may not be amended, modified or varied, except by a written agreement signed by
all parties hereto. The terms of this Lease shall control in the event of any
conflict with, and in the interpretation of, all provisions of the Asset
Purchase Agreement or any term sheet or letter of intent related thereto.

20.15. Applicable Law, Etc. This Lease shall be interpreted, construed, applied
and enforced in accordance with the laws of the Province, regardless of
(a) where this Lease is executed or delivered; or (b) where any payment or other
performance required by this Lease is made or required to be made; or (c) where
any breach of any provision of this Lease occurs, or any cause of action
otherwise accrues; or (d) where any action or other proceeding is instituted or
pending; or (e) the nationality, citizenship, domicile, principal place of
business, or jurisdiction of organization or domestication of any party; or
(f) whether the laws of the forum jurisdiction otherwise would apply the laws of
a jurisdiction other than the Province; or (g) any combination of the foregoing.
To the maximum extent permitted by Applicable Law, any action to enforce,
arising out of, or relating in any way to, any of the provisions of this Lease
but subject to the provisions of section 20.8 which shall take precedence, may
be brought and prosecuted in such court or courts located in the Province; and
the parties consent to the jurisdiction of said court or courts located in the
Province and to service of process by registered mail, return receipt requested,
or by any other manner provided by law.

 

- 91 -



--------------------------------------------------------------------------------

20.16. Right to Make Agreement. Each party warrants, with respect to itself,
that neither the execution of this Lease, nor the consummation of any
transaction contemplated hereby, shall violate any provision of any law, or any
judgment, writ, injunction, order or decree of any court or governmental
authority having jurisdiction over it; nor result in or constitute a breach or
default under any indenture, contract, other commitment or restriction to which
it is a party or by which it is bound; nor require any consent, vote or approval
which has not been given or taken, or at the time of the transaction involved
shall not have been given or taken. Each party covenants that it has and will
continue to have throughout the Term and any renewal and/or extension thereof
the full right to enter into this Lease and perform its obligations hereunder.

20.17. Indemnity of Lessee’s Performance. With respect to a period of four
(4) calendar years from the Commencement Date, the Indemnitor shall be jointly
and severally liable for the Lessee’s covenants and obligations in respect of
the payment to Lessor of the Minimum Rent provided for herein, as provided for
in and subject to the terms of the Indemnity.

20.18. Time. Time shall be of the essence of this Lease and in each and every
part hereof.

20.19. Exculpation of Trustee. Notwithstanding anything express or implied in
this Lease to the contrary, to the extent that a trust is or becomes Lessor
hereunder (a “Trust”), the maximum liability of the trustees of said Trust under
this Lease (including, without limitation, any liability for interest, costs,
expenses and/or any other sums recoverable under this Lease) shall not exceed
the value of the property held in the Trust from time to time and which is in
the trustee’s possession or under its control as trustee of the Trust (and for
greater certainty no other property of any other trust).

 

- 92 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Lease as a sealed instrument
as of the date above first written.

 

LESSEE

CYPRESS BOWL RECREATIONS

LIMITED PARTNERSHIP, by its General

Partner, Cypress Bowl ULC

By:

 

/s/ John Kircher

Name:

  John Kircher

Title:

  President

 

- 93 -



--------------------------------------------------------------------------------

LESSOR

CNL PERSONAL PROPERTY TRS ULC,

a Nova Scotia unlimited liability company

By:  

/s/ Tammie A. Quinlan

Name:   Tammie A. Quinlan Title:   Executive Vice President

 

- 94 -



--------------------------------------------------------------------------------

INDEMNIFIER [solely for Purposes of

Section 20.17]

BOYNE USA, INC.

By:

 

/s/ John Kircher

Name:

  John Kircher

Title:

  Director

 

- 95 -



--------------------------------------------------------------------------------

Exhibit “A”

Personal Property



--------------------------------------------------------------------------------

Exhibit “B”

Permitted Encumbrances

Equipment Leases

 

  A. Lease dated December 19, 2002 for a 2002 Volvo Plowtruck, Model #VHD64F
leased by CIBC Equipment Finance Limited to CBRLP.

 

  B. Lease dated August 5, 2005 for a 2000 Champion Grader, Model 740A leased by
CIT Financial Ltd. to CBRLP.

 

  C. Lease dated August 5, 2005 for a 2000 Volvo Loader, Model 120C leased by
CIT Financial Ltd., to CBRLP.

 

  D. Lease dated January 13, 2006 for a Hitachi 135 Excavator leased by Wajax
Financial Ltd.



--------------------------------------------------------------------------------

Schedule 1.1A

Buyback Option Agreement